                                       1   OGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF DEFENDANT
                                      15                                                    TANYA E. MOORE IN SUPPORT OF
                                                 vs.                                        DEFENDANTS’ MOTION FOR
                                      16                                                    SUMMARY JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                               DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1          I, Tanya E. Moore, declare as follows:

                                       2          1.      I am over the age of 18 years, and a defendant in this action. I am also an attorney

                                       3   duly licensed to practice law in the State of California. I have personal knowledge of the following

                                       4   facts and if called as a witness, could and would testify competently thereto. Further, I am one of

                                       5   the custodians of record of Moore Law Firm, P.C. and Mission Law Firm, A.P.C., and I am familiar

                                       6   with their document retention policies, filing system and know how documents are kept and

                                       7   maintained by the firms in the ordinary course of business.

                                       8          2.      I began working as a legal assistant for Law Office of K. Randolph Moore dba

                                       9   Moore Law Firm in March of 1993. After that, I had worked for the firm first as a legal
                                      10   assistant/case manager, paralegal and ultimately as a law clerk/litigation paralegal. In 1996, while

                                      11   I was still employed by Moore Law Firm, I began attending Santa Clara University law school
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   part-time, graduated in December of 1999 and passed the bar in 2000. I then worked as a Deputy
      Los Angeles, CA 90071




                                      13   City Attorney for the City of Santa Clara for approximately one to two years. I returned to work

                                      14   at Moore Law Firm again around 2001-2002 as an attorney.

                                      15          3.      When I first worked at the firm, it mainly specialized in criminal defense and

                                      16   administrative hearings. In around 2009, I formed Moore Law Firm, P.C. and began representing

                                      17   persons with disabilities under the Americans with Disabilities Act (“ADA”) while still practicing

                                      18   criminal defense.

                                      19          4.      As I recall, our first client was my disabled brother-in-law, Ronald Moore (“Ron”).
                                      20   My ex-husband Kenneth Randolph Moore (“Randy”) wanted to help Ron get access to local

                                      21   establishments.

                                      22          5.      Randy later introduced me to another disabled individual, Mr. Daniel Delgado, who

                                      23   explained to both of us that the disabled community in Fresno desperately needed our help and

                                      24   that there were no attorneys in Fresno willing to help them to get access. The very first time I met

                                      25   Mr. Delgado was at the Rainbow Bread facility where Mr. Delgado showed us in person how he

                                      26   could not safely transfer from his vehicle to his wheelchair due to the extreme sloping of the
                                      27   parking space, how his wheelchair ran into the middle of the street and left him stranded in his car.

                                      28                                                   -2-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Mr. Delgado wanted us to help him and other disabled individuals he knew in Fresno to make

                                       2   facilities accessible to them and he later on organized a meeting at the Hometown Buffet and

                                       3   invited us to explain to his disabled friends what rights they have under the ADA. At no time

                                       4   during that informational meeting or afterwards or in fact ever did I or have I promised any

                                       5   “potential plaintiff” a “finder’s fee,” and I did not witness Randy doing so either. Likewise, at no

                                       6   time during that meeting or afterwards did I or have I advised any “potential plaintiff” that he or

                                       7   she did not have to visit a business before filing a lawsuit.

                                       8          6.      I first met Ron in around 1993 while working for Randy at the Moore Law Firm. I

                                       9   knew that Ron was Randy’s brother, but otherwise did not know much about him or his family.
                                      10          7.      I became aware of Ron being disabled when his wife Lynn Moore continuously

                                      11   called Randy’s office. Lynn could not get hold of Randy and she would ask for my help to get
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Randy to call her back. Her calls were always about Ron and his medical condition, doctors, as
      Los Angeles, CA 90071




                                      13   Lynn was looking to Randy for help. At some point Randy started going to Fresno to help his

                                      14   brother. Randy would tell me that Ron was in a lot of pain, taking lots of medication for it and

                                      15   that because of pain Ron would stay in bed and not leave the house for months. I was told that

                                      16   Ron went out with Randy once or twice but he had a lot of difficulties walking and getting around.

                                      17   I heard that Ron was told by a doctor to use a wheelchair or, at least, walker, but that Ron was

                                      18   refusing to use either at that time. I also learned that he had poor balance, was falling and getting

                                      19   hurt all the time. I personally saw him fall at least once.
                                      20          8.      Sometime in 2009, Randy said he was going to help his brother and explained to

                                      21   me that he learned about ADA laws that require restaurants and other business to make their

                                      22   facilities accessible to the disabled. At that point, I started figuring out the ADA requirements and

                                      23   my first question was if Ron was disabled. I then requested Ron to provide me with some type of

                                      24   medical documentation of his disability. I knew that Ron was on Social Security disability but

                                      25   wanted to know what his diagnosis was. Ron provided me with a letter from his doctor that

                                      26   explained his chronic pain, hydrocephalus, and degenerative disc disease. These conditions were
                                      27   consistent with what I had personally witnessed, and I therefore believed Ron had medical

                                      28                                                    -3-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   conditions that supported his difficulty walking. Accordingly, I believed and understood that Ron

                                       2   had proper grounds to file ADA lawsuits if he was ever denied full and equal accesses to any

                                       3   businesses he had visited. Attached to the Appendix as Exhibit 1-2 is a true and correct copy of

                                       4   the doctor’s note that Ron provided to me from Patrick Yun Kee C. Kan, M.D in 2009.

                                       5          9.      From approximately end of 2008 to this day, every time I saw Ron he was either in

                                       6   his wheelchair and/or using a cane when we met in public. I recall a phone call from Ron around

                                       7   2018 when Ron called to tell me that he was in the hospital and that he fell while walking inside

                                       8   of his house. I also often observed Ron complaining of pain.

                                       9          10.     In approximately 2011, a defendant in one of Ronald Moore’s cases (Moore v. CNC
                                      10   Apex, et al., relating to a Foster’s Freeze in Reedley, California) subpoenaed his medical records,

                                      11   and I requested that I be given a copy. I reviewed that information, and saw many references
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   throughout medical records about Ron’s pain, disc disease, hydrocephalus, instability dizziness,
      Los Angeles, CA 90071




                                      13   falls, and use of a wheelchair. My review of Ron’s medical records again supported my belief that

                                      14   he had medical conditions that made walking very difficult and dangerous for him. Notably, after

                                      15   the defendant in the CNC Apex lawsuit reviewed Ronald Moore’s medical records, the case settled.

                                      16   Attached to the Appendix as Exhibit 2 is a true and correct copy of the doctor’s letter from Dr.

                                      17   Brian H. Clauge, M.D.

                                      18          11.     While representing Ronald Moore in the lawsuit he filed relating to Zlfred’s

                                      19   restaurant in Fresno, as well as two other actions he filed against other Fresno businesses, the issue
                                      20   of Ronald Moore’s disability was questioned again. The Zlfred’s defendants had obtained

                                      21   surveillance of Ron walking in his front yard and a neighbor’s driveway, and argued that Ron was

                                      22   not disabled. Based upon this attack, I sought an expert opinion about Ron’s medical condition.

                                      23   In around July 2015, I retained the services of the expert witness service American Medical Experts

                                      24   (“AME”), an expert witness service I had never before worked with, to identify an expert capable

                                      25   of evaluating Ronald’s medical records and someone familiar with hydrocephalus.

                                      26          12.     AME worked with the expert and acted as an intermediary between my office and
                                      27   the expert. Ultimately, I was provided with an expert report from Dr. Mark Levin, an individual I

                                      28                                                    -4-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   had never before known. Attached to the Appendix as Exhibit 3 is a true and correct copy of the

                                       2   report I reviewed from Dr. Levin confirming that Ron’s medical conditions support a conclusion

                                       3   that he is substantially limited in his ability to walk. This report was entirely consistent with what

                                       4   I had believed about Ron throughout my representation of him in ADA actions.

                                       5          13.     Further, my review of the surveillance video provided by the defendants in the

                                       6   Zlfred’s lawsuit did not change my opinion about Ron. Ron had consistently testified that he can

                                       7   walk for short periods, but that he generally chooses not to both because of pain and the risk of

                                       8   falling. And that testimony was consistent with what I observed and knew about Ron. He had also

                                       9   testified that he has good days and bad days, a fluctuation that I have personally observed many
                                      10   people who experience chronic conditions. Seeing Ron in his front yard, an area familiar to him,

                                      11   on potentially a “good day” did not change that opinion. And the video showing Ron in a driveway
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   showed him using his vehicle as support when he moved. Again, this video did not change my
      Los Angeles, CA 90071




                                      13   opinion of Ron’s disability after observing him for several years and reading his medical records.

                                      14          14.     My perception of Ron was actually supported by the video surveillance and

                                      15   subsequent deposition testimony obtained by me of the private investigators hired by Ms. Saniefar.

                                      16   The videos never showed Ron out and about in public without his wheelchair. Whenever Ron was

                                      17   out in public, he was travelling in his wheelchairs. The private investigators confirmed this,

                                      18   testifying that in their over 77 hours of surveillance of Ron, they always saw him get out of his car

                                      19   with his cane, move along his vehicle to the rear, unload his wheelchair, get into his wheelchair,
                                      20   and wheel to his destination. Attached to the Appendix as Exhibit 122 is a true and correct excerpt

                                      21   of the deposition of Raymond Franco regarding his experience watching Ron. Attached to the

                                      22   Appendix as Exhibit 121 is a true and correct copy of excerpts of the deposition of Nick Franco

                                      23   regarding his experience watching Ron. I personally took both depositions. Further, I totaled all

                                      24   the time Raymond and Nick Franco testified they were videoing Ron, and I determined that they

                                      25   were surveilling Ron for over 77 hours, and over nearly three months. At no time has Fatemeh

                                      26   Saniefar disputed this calculation in the court documents that were filed with this calculation.
                                      27          15.      From the very first ADA case I took and continuing to today, I require that a client

                                      28                                                    -5-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   provide proof of his or her visit, usually in the form of a receipt. However, there are times when

                                       2   a client provides a business card along with the date of the visit when no purchase was made, or

                                       3   other documents like an estimate. Occasionally, some clients are not able to enter a business if the

                                       4   facility has a step or a high threshold. But I always require some sort of a reliable form of proof

                                       5   that the client visited the business.

                                       6           16.     With regards to a client’s disability, if the disability is obvious (i.e., a full and

                                       7   complete inability to walk due to paraplegia), then I do not feel the need to obtain medical records.

                                       8   However, where the disability is less apparent, such as when a client can walk for short periods, I

                                       9   initially required some type of independent medical confirmation of the disability from the client.
                                      10           17.     My initial practice was that once a receipt was received from a client, I would talk

                                      11   to the client and later instruct the firm’s paralegal Martha Alvizo or receptionist/office manager
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Meylin Solozobal to find out what problems he or she encountered at the business for which he or
      Los Angeles, CA 90071




                                      13   she had sent a receipt. I would then either visit the facility myself and/or ask my investigator son,

                                      14   Geoshua Levinson (“Josh”), to provide photographs and measurements. I would accept the case

                                      15   if the conditions complained of were confirmed by the pre-filing investigation or I rejected the

                                      16   case if the conditions were not confirmed or determined they did not constitute a violation.

                                      17           18.     In or around August 2010, I began looking for a paralegal with experience in civil

                                      18   litigation to assist with my prosecution of ADA actions. I found Marejka Sacks in or around

                                      19   September 2010 by looking on Craigslist where I found her resume posted. During her interview,
                                      20   Ms. Sacks volunteered that her father was disabled, so she had some experience with persons with

                                      21   disabilities.

                                      22           19.     Ms. Sacks’s responsibilities throughout her employment mostly involved research

                                      23   and writing, as well as case strategy. Ms. Sacks did not generally get involved in client lawsuits

                                      24   until after it was already filed and a defendant appeared in the action. Occasionally, however, I

                                      25   would ask Ms. Sacks to research legal issues involved in a client’s potential lawsuit where unique

                                      26   circumstances were presented. Ms. Sacks did not, however, interact with investigators Geoshua
                                      27   Levinson or Rick Moore regarding pre-filing investigations unless those investigations became

                                      28                                                    -6-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   relevant after a lawsuit was filed (such as at summary judgment or defending a motion to dismiss).

                                       2   Ms. Sacks did not draft Barrier Memos. Ms. Sacks did not interact with clients on a daily basis

                                       3   about the contents of specific lawsuits, nor did she draft complaints with very few exceptions

                                       4   involving unique cases or new theories of liability outside Title III ADA actions.

                                       5          20.     Ms. Sacks did not operate the Moore Law Firm or the Mission Law Firm. Although

                                       6   she assisted me in supervising the other paralegals at the firm as our senior litigation paralegal, she

                                       7   was not the law firm’s office manager. That role was always occupied by others.

                                       8          21.     Paralegals Martha Alvizo, Kathy Powell, Whitney Law, and David Guthrie were

                                       9   primarily responsible for receiving client information, client interviews, coordination with
                                      10   investigators, receiving investigator information, and drafting complaints. Other employees also

                                      11   interacted with clients regarding initiating lawsuits, including Elise Dvorochkin and Mary Gray.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          22.     In 2010, I was frequently receiving envelopes full of numerous receipts from clients
      Los Angeles, CA 90071




                                      13   with no other information. Sometime between 2010 and 2011, we implemented a new procedure

                                      14   requiring clients to provide notes about their visits to streamline the process and decrease the

                                      15   workload for my paralegals in getting this information. I then explained to all of my clients that

                                      16   going forward we would be expecting a detailed explanation of what barriers they encountered at

                                      17   the facility and how those barriers affected them. Some clients had a problem writing or typing

                                      18   their notes due to quadriplegia or other conditions. For those clients I, Meylin or Martha would

                                      19   take their information over the phone.
                                      20          23.     After implementing the new process of clients providing their notes, I still found

                                      21   that clients did not provide enough information in their notes and my office was still having to

                                      22   contact clients to obtain all the information needed about their visits. I discussed this problem with

                                      23   Ms. Sacks, who as I recall suggested that we draft a questionnaire to provide the clients that

                                      24   included all the information we needed. I agreed and Ms. Sacks drafted the questionnaire, as I

                                      25   recall. That questionnaire was modified over time, but as I recall, went into use around 2012.

                                      26   Attached to the Appendix as Exhibit 9-6 is a true and correct copy of the questionnaire used by the
                                      27   Moore Law Firm and completed by Ron in the Zlfred’s action, which is substantially similar to

                                      28                                                    -7-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   the questionnaire used in other cases.

                                       2          24.     After paralegal Martha Alvizo left the firm, other paralegals followed. Paralegal

                                       3   Kathy Powell joined the firm in January of 2012 and I worked closely with Ms. Powell who had

                                       4   substantial client contact and worked with the firm’s investigators. Ms. Powell would take the

                                       5   information she obtained from the clients’ visits to businesses and the subsequent investigation

                                       6   and relay that to me. I would decide whether or not a lawsuit would be filed by us. If a lawsuit

                                       7   was filed, I would have Ms. Powell let the client know. If not, a rejection letter would be sent to

                                       8   the client. If I accepted representation, Ms. Powell would draft the complaint.

                                       9          25.     In around April 2012, Ms. Powell and I discussed problems we were having with
                                      10   Ron not providing sufficiently detailed notes about his visits to businesses. I talked to Ron myself

                                      11   about it and I also directed and authorized Ms. Powell to call him to go over the process and make
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   sure he understood the reasons why we need it done this way. I am aware that Ms. Powell did in
      Los Angeles, CA 90071




                                      13   fact discuss these issues with Ron, and that she sent a letter to Ron and his then wife, Lynn Moore,

                                      14   detailing their conversation on April 12, 2012. Attached to the Appendix as Exhibit 5-2 is a true

                                      15   and correct copy of Ms. Powell’s letter.

                                      16          26.     Sometime around between 2012-2013, I also began having the firm’s paralegals

                                      17   prepare a document called a “Barrier Memo.” That document was first suggested and created by

                                      18   paralegal Marejka Sacks to my best recollection. It takes the information provided by the client in

                                      19   the questionnaire and summarizes it. The Barrier Memo is then provided to the firm’s investigators
                                      20   who are instructed to observe and photograph the listed conditions, and indicate on the Barrier

                                      21   Memo whether it is a “valid” claim. That Barrier Memo, along with the photographs the

                                      22   investigator takes, are then returned to the firm for review. Attached to the Appendix as Exhibit

                                      23   9-9 is a true and correct copy of the firm’s Barrier Memo used in the Zlfred’s action. While the

                                      24   Barrier Memo template may have been modified over time, it is substantially the same as the

                                      25   Barrier Memo that we first began using.

                                      26          27.     After paralegal Kathy Powell left the firm, paralegals Whitney Law and David
                                      27   Guthrie joined. Ms. Law began with the firm in January 2013, and Mr. Guthrie began in March

                                      28                                                   -8-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   2013. Both Ms. Law and Mr. Guthrie did the same work as Ms. Powell, but later, Mr. Guthrie

                                       2   focused more on filing complaints, effecting service of process, and speaking with prospective

                                       3   clients who contacted the firm to obtain information about their claims and relay that information

                                       4   to me.

                                       5            28.    Shortly after Ms. Law joined the firm, she suggested further improvement of the

                                       6   procedures and created a checklist for how ADA cases should proceed for her use and for other

                                       7   paralegals that handle case initiation to use. Attached to the Appendix as Exhibit 4 is a true and

                                       8   correct copy of that checklist that I approved and which accurately sets forth our procedures for

                                       9   initiating cases and/or rejecting them.
                                      10            29.    Ms. Law is still employed at the firm. Her duties continue to include reviewing

                                      11   client receipts and questionnaires, coordinating with the investigators to go to the business and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   review the client claims, reviewing the information received from the investigators, and then
      Los Angeles, CA 90071




                                      13   drafting the complaints.

                                      14            30.    Ms. Law also maintains databases with information about cases that have been

                                      15   filed, as well as an ongoing list of cases that are rejected.

                                      16            31.    With regards to Ron, I rejected at least 200 of the cases he asked that our firm

                                      17   represent him in under the ADA. I calculated this number based on all cases that were included in

                                      18   Ron’s list of rejected cases, but the number is likely more. Attached to the Appendix as Exhibit 8

                                      19   is a true and correct copy of a list of Ron’s rejected cases. When a case was rejected I would
                                      20   instruct an office manager or paralegal to send a letter of rejection. Attached to the Appendix as

                                      21   Exhibit 7 are true and correct copies of some of these letters acknowledging Ron’s requests to file

                                      22   lawsuits along with his receipts, his notes, the firm’s internal notes and letters of rejection.

                                      23   Attached to the Appendix as Exhibit 6 is a true and correct copy of a list containing a

                                      24   contemporaneous update to Ron regarding his accepted and rejected cases which was located in

                                      25   his files.

                                      26            32.    I first became aware that Ron had visited Zlfred’s restaurant in Fresno, California,
                                      27   when we received his questionnaire and receipt. I assigned a task to Elise Dvorochkin to send Ron

                                      28                                                     -9-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   a “receipt letter” on April 21, 2014. I also asked Whitney to prepare a barrier memo based on the

                                       2   information included in the questionnaire and to arrange a prefiling site inspection. Attached to

                                       3   the Appendix as Exhibit 9-3 is a true and correct copies of the receipts Ron provided. Attached to

                                       4   the Appendix as Exhibit 9-6 to Exhibit 9-7 is a true and correct copy of the questionnaire Ron

                                       5   completed. Attached to the Appendix as Exhibit 9-8 is a true and correct copy of the letter

                                       6   acknowledging Ron’s request to file a lawsuit regarding his experience at Zlfred’s. Attached to

                                       7   the Appendix as Exhibit 9-9 to 9-10 is a true and correct copy of the barrier memo Whitney created

                                       8   based upon Ron’s questionnaire.

                                       9           33.     I travelled to Fresno and visited the location with Geoshua Levinson. However,
                                      10   Zlfred’s was closed at the time. While we were able to verify Ron’s claims that related to the

                                      11   exterior conditions, I instructed Geoshua Levinson to return to look at the interior claims and take
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   photographs before I would file a lawsuit.
      Los Angeles, CA 90071




                                      13           34.     Once paralegal Whitney Law let me know that Geoshua Levinson had returned and

                                      14   investigated the interior conditions Ron had complained about on his Zlfred’s questionnaire, I had

                                      15   her instruct a legal assistant to draft a complaint. However, Geoshua Levinson could only verify

                                      16   nine out of ten conditions listed on the Barrier Memo. The tenth claim regarding the counter height

                                      17   being too high was not verified by Geoshua Levinson. Therefore, I instructed Whitney Law not

                                      18   to include that claim in the complaint. Attached to the Appendix as Exhibit 9-10 to 9-11 is a true

                                      19   and correct copy of the barrier memo Geoshua Levinson completed and provided to the firm.
                                      20           35.     After a client reported a potential claim and provided a receipt, my firm would have

                                      21   an investigator inspect the business (or I would inspect it myself) and I would determine whether

                                      22   the claims presented by the client were sufficiently supported to warrant the filing of a lawsuit. If

                                      23   I was unable to obtain sufficient information to support lawsuit or if I otherwise did not want to

                                      24   file a lawsuit, I would have my staff sent the client a letter rejecting the case. If I believed the

                                      25   client’s claims warranted a lawsuit, I would instruct a paralegal to prepare the complaint for my

                                      26   review and then have it sent to the client for review. Once the complaint was approved by the
                                      27   client, I would have the complaint filed. If additional post-filing conditions relating to a plaintiff’s

                                      28                                                    -10-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability are identified by investigators, I will amend the complaints to include these additionally

                                       2   discovered barriers. It has never been my practice, or the practice of anyone at the Moore Law

                                       3   Firm or Mission Law Firm, both of which I managed, to send anyone to a business to “discover”

                                       4   barriers for purposes of creating standing in a lawsuit. Nor did I ever drafted a complaint alleging

                                       5   that my clients encountered barriers I knew they never encountered. No one at the firm ever

                                       6   suggests to clients that they visit a specific business for purpose of filing a lawsuit. The first we

                                       7   learn of a client’s visit to a business is when the client communicates with us about his or her visit.

                                       8   There is no shortage of cases and complaints we receive from our clients on a daily basis and we

                                       9   are doing our best to process our client’s requests timely and avoid any backlog. It has never been
                                      10   my practice to include claims in a complaint that I was not able to verify by sending an investigator

                                      11   to the business or from evidence provided by any client, including Ronald Moore.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           36.     With the exception of the Zlfred’s action, I have never communicated with Ronny
      Los Angeles, CA 90071




                                      13   Loreto about the subject of any lawsuit Ron has filed. I spoke to Ronny Loreto about the Zlfred’s

                                      14   action because he was a witness in that case. I estimate that I have only had around 5 very brief

                                      15   in person interactions with Ronny Loreto in my life. Ronny Loreto later became my client when

                                      16   Ms. Saniefar filed this RICO lawsuit against him for accompanying his grandfather Ron on his

                                      17   visit to Zlfred’s. Ronny Loreto has never obtained or provided receipts to the Moore Law Firm or

                                      18   Mission Law Firm on behalf of Ronald Moore for any reason, including any receipts for

                                      19   businesses.
                                      20           37.     I have always instructed my investigators Geoshua Levinson, Rick Moore and

                                      21   Robert Ferris to review, confirm and document claims already made to me by my clients. I have

                                      22   never sent my investigators to any businesses which were not previously visited by my clients.

                                      23           38.     In fact, there are many instances where an investigator visits a business to review

                                      24   the claims made by the client, and there is insufficient information to support one or more of the

                                      25   claims. If a specific claim cannot be confirmed, I do not include it in the client’s complaint. Where

                                      26   I have concerns about the claims altogether, I will not file a complaint or agree to represent the
                                      27   client in that case, and will send the client a rejection letter.

                                      28                                                      -11-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          39.     Fatemeh Saniefar has alleged that I bring these lawsuits in order to extract quick

                                       2   settlements. She is wrong, and my track record shows that. If that were true, then I would abandon

                                       3   cases when there are no quick settlements. But I don’t. In fact, my clients often visit Starbucks

                                       4   and Home Depot. Both Starbucks and Home Depot take a very aggressive defense position in

                                       5   ADA actions (often using Sheppard Mullen as defense counsel). Yet I continue to agree to

                                       6   represent any client who presents meritorious claims against Starbucks, Home Depot or any other

                                       7   company.

                                       8          40.     I agree to represent clients who are disabled, and who present meritorious claims

                                       9   against businesses that deny them full and equal access. My process in evaluating claims is very
                                      10   stringent, and I stand behind the lawsuits that are filed because I have verified the claims.

                                      11          41.     The verification of claims is clear in the Zlfred’s lawsuit I filed on behalf of Ron
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   because Saniefar never disputed that her restaurant was not accessible, and instead chose
      Los Angeles, CA 90071




                                      13   ultimately to fix all the access problems. Saniefar at least tacitly acknowledged she broke the law,

                                      14   but now argues it wasn’t Ron’s place to enforce it because she claims he is not disabled and did

                                      15   not visit her restaurant. She has no evidence to support this position. Instead, her actions and those

                                      16   of her attorneys have made clear this is yet another attempt to stop me (and similar firms) from

                                      17   representing clients in ADA lawsuits. It will not work.

                                      18          42.     I have made no intentional misrepresentations in any pleading or discovery

                                      19   response I signed in any action, including any lawsuit filed by me on behalf of Ron. I have at all
                                      20   times believed Ron is disabled, that he visited the businesses he asked us to bring a lawsuit against,

                                      21   that he encountered the conditions he said he encountered, and that those conditions caused him

                                      22   difficulty, discomfort or embarrassment. My belief is based upon the information obtained from

                                      23   Ron regarding his visits, as verified through detailed investigations. I have not proceeded with

                                      24   any lawsuit that I did not believe had sufficient merit, and as such, I have rejected hundreds of

                                      25   Ron’s requests for representation.

                                      26          43.     My understanding is that Fatemeh Saniefar has limited the scope of her claims to
                                      27   be tried in this RICO action to approximately 100 of Ron’s lawsuits which Plaintiff specifically

                                      28                                                   -12-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   selected out of approximately 250 of Ron’s cases which were litigated between 2009 and the

                                       2   present, together with several additional lawsuits she identified in her First Amended Complaint.

                                       3          44.      The procedure followed in the Ron cases Saniefar has identified is the same for

                                       4   each case because that is the procedure that is followed in every case – a client sends in his or her

                                       5   information; we send a letter acknowledging receipt and saying we will investigate the claims; we

                                       6   prepare a Barrier Memo from the client’s information and/or further communications with the

                                       7   client; the Barrier Memo is sent to an investigator with instructions to review the claims and take

                                       8   photographs; the investigator returns the Barrier Memo with his notes as well as photographs of

                                       9   the business; the client is notified either that we have accepted the case in which case a fee
                                      10   agreement is provided, or the client is advised that we have decided not to file a lawsuit on his or

                                      11   her behalf.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          45.      Following is a discussion of each of the cases filed by Ron Moore that Saniefar
      Los Angeles, CA 90071




                                      13   has put at issue in this RICO action to date:

                                      14          46.      Moore v. Saniefar. On or around April 21, 2014, my office received Ronald

                                      15   Moore’s receipt and notes/questionnaire from his visit to Zlfred’s. Attached to the Appendix as

                                      16   Exhibit 9-3 is a true and correct copy of the receipt my office received from Ronald Moore,

                                      17   attached as Exhibits 9-6 and 9-7 are the notes/questionnaire we received from Ronald Moore and

                                      18   attached as Exhibit 9-8 is the acknowledgement letter my office sent Ronald Moore after receiving

                                      19   documentation of his visit. On or around May of 2015, my office received Ronald Moore’s receipt
                                      20   from his visit to Yem Kabob. Attached to the Appendix as Exhibit 9-4 is a true and correct copy

                                      21   of the receipt my office received from Ronald Moore. Ronald Moore also provided my office with

                                      22   a copy of his credit card statements for his two visits which are attached to the Appendix as Exhibit

                                      23   9-5 and 9-36.

                                      24          47.      After receiving this information from Ronald Moore, my office created the attached

                                      25   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      26   business. My office then provided the Barrier Memo to an investigator in order to visit the business
                                      27   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                      28                                                   -13-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   to the Appendix as Exhibit 9-9 and 9-10 is a true and correct copy of the Barrier Memo that was

                                       2   provided to the investigator and returned to my office with the right column completed with

                                       3   investigator’s findings. (See returned Barrier Memo attached as Exhibit 9-11 and 9-12).

                                       4          48.     Based upon the information my office received from Ronald Moore, the

                                       5   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       6   disability lawsuit on his behalf. Ms. Law provided me with the complaint after it was drafted my

                                       7   for final review and comment. I then went over the complaint with Ronald, and then had sent it to

                                       8   him for his review and verification. Attached to the Appendix as Exhibit 9-13 is a true and correct

                                       9   copy of my letter accepting the case, Attached to the Appendix as Exhibit 9-14 through 9-23 is a
                                      10   true and correct copy of the verified Complaint my office filed on his behalf. In December 2014,

                                      11   Ronald hired a California Certified Access Specialist (“CASp”) expert, Michael Bluhm, to inspect
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Zlfred’s pursuant to a Rule 34 of the Federal Rules of Civil Procedure Demand for Inspection. Mr.
      Los Angeles, CA 90071




                                      13   Bluhm identified other conditions at Zlfred’s that would interfere with access to the restaurant by

                                      14   individuals with mobility impairments, and he prepared a report of his findings for the Moore Law

                                      15   Firm. After reviewing Mr. Bluhm’s report, Tanya caused a First Amended Complaint (“FAC”) to

                                      16   be drafted and filed to include these additionally discovered conditions, which FAC was filed on

                                      17   January 29, 2015. Attached to the Appendix as Exhibit 9-24 through 9-35 also is a true and correct

                                      18   copy of the verified First Amended Complaint my office filed on his behalf.

                                      19          49.     Moore v. A & A Tarzana Plaza Limited Partnership, Big Lots Stores, Inc., an
                                      20   Ohio Corporation; PNS Stores, Inc., A California Corporation; Surinder K. Dhanda, aka

                                      21   Surinder Pal Kaur Dhanda, dba Clovis Fair Deal Liquor.            On or around May of 2012, my

                                      22   office received Ronald Moore’s receipt and notes/questionnaire from his visits to Clovis Fair Deal

                                      23   Liquor & Market and Big Lots. Attached to the Appendix as Exhibits 10-2 and 10-3 are true and

                                      24   correct copies of the receipts my office received from Ronald Moore. Attached as Exhibit 10-2

                                      25   and 10-3 are the notes and attached as Exhibits 10-4 through 10-7 are questionnaires we received

                                      26   from Ronald Moore.       Attached as Exhibits 10-8, 10-9 and 10-10 through 10-15 are the
                                      27   acknowledgment letters my office sent Ronald Moore after receiving documentation of his visit.

                                      28                                                  -14-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1             50.   After receiving this information from Ronald Moore, my office confirmed that

                                       2   barriers identified by Ronald Moore were legally valid.

                                       3             51.   Based upon the information my office received from Ronald Moore, the

                                       4   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       5   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 10-16 is a true and correct

                                       6   copy of my letter accepting the case for both Big Lots and Clovis Fair Deal Liquor, Attached to

                                       7   the Appendix as Exhibit 10-17 to 10-19 is a true and correct copy of the cover letter and first page

                                       8   of the complaint and verification sent to Ronald Moore and signed by him, and Attached to the

                                       9   Appendix as Exhibit 10-20 through 10-31 is the transmittal letter to Ronald Moore along with a
                                      10   copy of the verified Complaint my office filed on his behalf.

                                      11             52.   Moore v. A & K Partnership, Mohsinhussein dba Primos Family Market;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Rosalinda Morales dba Tacos La Piedad. On or around February 18, 2014, my office received
      Los Angeles, CA 90071




                                      13   Ronald Moore’s receipt and notes/questionnaire from his visit to Primos Family Market and Tacos

                                      14   La Piedad. Attached to the Appendix as Exhibits 11-3 and 11-4, are true and correct copies of the

                                      15   receipts my office received from Ronald Moore. Attached as Exhibits 11-20 through 21, and 11-

                                      16   22 through 23 are questionnaires we received from Ronald Moore, and attached as Exhibit 11-2 is

                                      17   the acknowledgement letter my office sent Ronald Moore after receiving documentation of his

                                      18   visit.

                                      19             53.   After receiving this information from Ronald Moore, my office created the attached
                                      20   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      21   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                      22   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                      23   to the Appendix as Exhibit 11-5 through 6 is a true and correct copy of the Barrier Memo that was

                                      24   provided to the investigator and returned to my office with the right column completed with

                                      25   investigator’s findings.

                                      26             54.   Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                  -15-
                                                    DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                   ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 11-7 is a true and correct

                                       2   copy of my letter accepting the case, Attached to the Appendix as Exhibit 11-8 through 11-19 is a

                                       3   true and correct copy of the verified Complaint my office filed on his behalf.

                                       4          55.     Moore v. AJCA 0929, LLC; PEK CC, Inc. dba Taft Hwy Chevron; Chevron

                                       5   U.S.A. Inc. dba Chevron Station #209125; Ravinder Dhaliwal dba Subway 27425. On or

                                       6   around February 24, 2014, my office received Ronald Moore’s receipt and notes/questionnaire

                                       7   from his visit to Subway and Taft Highway Chevron Facilities. Attached to the Appendix as

                                       8   Exhibits 12-2 and 12-5 are a true and correct copies of the receipts my office received from Ronald

                                       9   Moore, attached as Exhibits 12-6 through 12-9 are the notes/questionnaire we received from
                                      10   Ronald Moore and attached as Exhibit 12-3 is the acknowledgement letter my office sent Ronald

                                      11   Moore after receiving documentation of his visit.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          56.     After receiving this information from Ronald Moore, my office created the attached
      Los Angeles, CA 90071




                                      13   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      14   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                      15   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                      16   to the Appendix as Exhibit 12-10 and 12-11 is a true and correct copy of the Barrier Memo that

                                      17   was provided to the investigator and returned to my office with the right column completed with

                                      18   investigator’s findings.

                                      19          57.     Based upon the information my office received from Ronald Moore, the
                                      20   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      21   disability lawsuit on his behalf. Attached to the Appendix as 12-4 is a true and correct copy of my

                                      22   letter accepting the case, Attached to the Appendix as Exhibit 12-13 through 12-23 is a true and

                                      23   correct copy of the verified Complaint my office filed on his behalf.

                                      24          58.     Moore v. Albashah dba 1 Start Mini Mart. On or around February 18, 2014, my

                                      25   office received Ronald Moore’s receipt and notes/questionnaire from his visit to 1 Star Mini Mart.

                                      26   Attached to the Appendix as Exhibit 13-2 is a true and correct copy of the receipt my office
                                      27   received from Ronald Moore, attached as Exhibit 13-3 and 13-4 are the notes/questionnaire we

                                      28                                                  -16-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   received from Ronald Moore and attached as Exhibit 13-5 is the acknowledgement letter my office

                                       2   sent Ronald Moore after receiving documentation of his visit.

                                       3             59.   After receiving this information from Ronald Moore, my office created the attached

                                       4   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       5   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                       6   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                       7   to the Appendix as Exhibit 13-6 and 13-7 is a true and correct copy of the Barrier Memo that was

                                       8   provided to the investigator and returned to my office with the right column completed with

                                       9   investigator’s findings.
                                      10             60.   Based upon the information my office received from Ronald Moore, the

                                      11   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 13-8 and 13-19 through 13-
      Los Angeles, CA 90071




                                      13   26 is a true and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit

                                      14   13-9 through 13-18 is a true and correct copy of the verified Complaint my office filed on his

                                      15   behalf.

                                      16             61.   Moore v. AMI LTD, A California Limited Partnership; Big 5 Corp. dba Big 5

                                      17   Sporting Goods. On or around July 31, 2013, my office received Ronald Moore’s receipt from

                                      18   his visits to Big 5 of September 14 and September 26, 2012. Attached to the Appendix as Exhibit

                                      19   14-2 is a true and correct copy of the receipt my office received from Ronald Moore. On or about
                                      20   April 21, 2014, my office received one more Ronald Moore’s receipt from his visit to Big 5 of

                                      21   April 14, 2014 and his notes/questionnaire. Attached to the Appendix as Exhibit 14-3 is a true and

                                      22   correct copy of the receipt my office received from Ronald Moore. Attached as Exhibit 14-4

                                      23   through 14-5 are the notes/questionnaire we received from Ronald Moore.

                                      24             62.   After receiving this information from Ronald Moore, my office created the attached

                                      25   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      26   business. My office then provided the Barrier Memo to an investigator in order to visit the business
                                      27   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                      28                                                  -17-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   to the Appendix as Exhibit 14-6 and 14-7 are true and correct copies of the Barrier Memo that was

                                       2   provided to the investigator and returned to my office with the right column completed with

                                       3   investigator’s findings.

                                       4          63.     Based upon the information my office received from Ronald Moore, the

                                       5   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       6   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 14-8 through 14-17 is a true

                                       7   and correct copy of the verified Complaint my office filed on his behalf.

                                       8          64.     Moore v. Singh dba Gas N Save. On or around January 14, 2013, my office

                                       9   received Ronald Moore’s receipt and notes/questionnaire from his visit to Gas N Save. Attached
                                      10   to the Appendix as Exhibit 15-2 is a true and correct copy of the receipt my office received from

                                      11   Ronald Moore, attached as Exhibit 15-3 through 15-4 are the notes/questionnaire sent to Ronald
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Moore and attached as Exhibit 15-5 is the acknowledgement letter my office sent Ronald Moore
      Los Angeles, CA 90071




                                      13   after receiving documentation of his visit.

                                      14          65.     After receiving this information from Ronald Moore, my office created the attached

                                      15   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      16   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                      17   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                      18   to the Appendix as Exhibit 15-6 is a true and correct copy of the Barrier Memo that was provided

                                      19   to the investigator and returned to my office with the right column completed with investigator’s
                                      20   findings.

                                      21          66.     Based upon the information my office received from Ronald Moore, the

                                      22   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      23   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 15-7 is a true and correct

                                      24   copy of my letter accepting the case, Attached to the Appendix as Exhibit 15-8 through 15-18 is a

                                      25   true and correct copy of the verified Complaint my office filed on his behalf.

                                      26          67.     Moore v. Armey, Gill dba Arco. On or around August 12, 2013, my office
                                      27   received Ronald Moore’s receipt and notes/questionnaire from his visit to Arco. Attached to the

                                      28                                                  -18-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Appendix as Exhibit 16-2 is a true and correct copy of the receipt my office received from Ronald

                                       2   Moore, attached as Exhibit 16-3 through 16-4 are the notes/questionnaire we received from Ronald

                                       3   Moore.

                                       4            68.   After receiving this information from Ronald Moore, my office created the attached

                                       5   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                       7   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                       8   to the Appendix as Exhibit 16-5 is a true and correct copy of the Barrier Memo that was provided

                                       9   to the investigator and returned to my office with the right column completed with investigator’s
                                      10   findings.

                                      11            69.   Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 16-6 through 16-14 a true

                                      14   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 16-15

                                      15   through 16-24 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      16            70.   Moore v. B & S Fresh Investments (Bobby Salazar’s). On or around September

                                      17   of 2010, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to

                                      18   Bobby Salazar’s. Attached to the Appendix as Exhibit 17-2 is a true and correct copy of the receipt

                                      19   my office received from Ronald Moore.
                                      20            71.   After receiving this information from Ronald Moore, I called him to obtain

                                      21   information regarding his claims about encountering barriers during his visit to the business. My

                                      22   office then conducted investigation to confirm whether or not the barriers identified by Ronald

                                      23   Moore were legally valid.

                                      24            72.   Based upon the information my office received from Ronald Moore, the

                                      25   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      26   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 17-3 is a true and correct
                                      27   copy of my letter accepting the case. Attached to the Appendix as Exhibit 17-4 to 17-7 is a true

                                      28                                                  -19-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   and correct copy of the fee agreement executed by Ronald Moore, and Attached to the Appendix

                                       2   as Exhibit 17-8 to 17-20 is a true and correct copy of the draft complaint sent to Ronald Moore for

                                       3   his review.

                                       4          73.     Moore v. Jasvinder Singh Bhangu dba A-1 Liquor. On or around February 28,

                                       5   2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to A-1

                                       6   Liquors. Attached to the Appendix as Exhibit 18-2 is a true and correct copy of the receipt(s) my

                                       7   office received from Ronald Moore, attached as Exhibit 18-3 through 18-4 are the

                                       8   notes/questionnaire we received from Ronald Moore and attached as Exhibit 18-5 is the

                                       9   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
                                      10          74.     After receiving this information from Ronald Moore, my office created the

                                      11   attached “Barrier Memo” which summarized his claims about encountering barriers during his
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   visit to the business. My office then provided the Barrier Memo to an investigator in order to
      Los Angeles, CA 90071




                                      13   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      14   legally valid. Attached to the Appendix as Exhibit 18-6 is a true and correct copy of the Barrier

                                      15   Memo that was provided to the investigator and returned to my office with the right column

                                      16   completed with investigator’s findings.

                                      17          75.     Based upon the information my office received from Ronald Moore, the

                                      18   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      19   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 18-7 through 18-15 is a true
                                      20   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 18-16

                                      21   through 18-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      22          76.     Moore v. Beal Properties, Inc., A California Corporation, Chahal dba Johnny

                                      23   Quik #117. Between April of 2012 and end of 2013, my office received several of Ronald Moore’s

                                      24   receipts and notes/questionnaire from his visit to Johnny Quik 117. Attached to the Appendix as

                                      25   Exhibit 19-2 through 19-5 are true and correct copies of these receipt my office received from

                                      26   Ronald Moore, attached as Exhibit 19-6 through 19-7 are the notes/questionnaire we received from
                                      27   Ronald Moore and attached as Exhibit 19-8 is the acknowledgement email my office sent Ronald

                                      28                                                  -20-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Moore after receiving documentation of his visit.

                                       2             77.   After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to visit the business

                                       5   and confirm whether or not the barriers identified by Ronald Moore were legally valid. Attached

                                       6   to the Appendix as Exhibit 19-9 through 19-10, is a true and correct copy of the Barrier Memo that

                                       7   was provided to the investigator and returned to my office with the right column completed with

                                       8   investigator’s findings as seen in Exhibit 19-11 through 19-12.

                                       9             78.   Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 19-13 is a true and correct
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copy of my letter accepting the case, Attached to the Appendix as Exhibit 19-14 through 19-23 is
      Los Angeles, CA 90071




                                      13   a true and correct copy of the draft complaint sent to Ronald Moore for his review, and Attached

                                      14   to the Appendix as Exhibit 19-24 through 19-34 is the verified Complaint my office filed on his

                                      15   behalf.

                                      16             79.   Moore v. Beal Properties, Inc.; Singh dba Johnny Quik #155. On or around

                                      17   August 9, 2013, my office received Ronald Moore’s receipt and notes/questionnaire from his visit

                                      18   to Johnny Quik #155. Attached to the Appendix as Exhibit 20-2 is a true and correct copy of the

                                      19   receipt my office received from Ronald Moore, attached as Exhibit 20-3 through 20-4 are the
                                      20   notes/questionnaire we received from Ronald Moore.

                                      21             80.   After receiving this information from Ronald Moore, my office created the attached

                                      22   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      23   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      24   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      25   valid. Attached to the Appendix as Exhibit 20-5 is a true and correct copy of the Barrier Memo

                                      26   that was provided to the investigator and Exhibit 20-6 is a true and correct copy of the Barrier
                                      27   Memo as returned to my office with the right column completed with investigator’s findings.

                                      28                                                  -21-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          81.     Based upon the information my office received from Ronald Moore, the

                                       2   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       3   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 20-7 through 20-12 is a true

                                       4   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 20-13

                                       5   through 20-22 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       6          82.     Moore v. Singh Bhaurla dba Elite Liquors & Van Ness Investment Company.

                                       7   On or around August 12, 2013, my office received Ronald Moore’s receipt and notes/questionnaire

                                       8   from his visit to Elite Liquors. Attached to the Appendix as Exhibit 21-2 is a true and correct copy

                                       9   of the receipt my office received from Ronald Moore, attached as Exhibit 21-3 through 21-4 are
                                      10   the notes/questionnaire we received from Ronald Moore.

                                      11          83.     After receiving this information from Ronald Moore, my office created the attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
      Los Angeles, CA 90071




                                      13   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      14   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      15   valid. Attached to the Appendix as Exhibit 21-5 is a true and correct copy of the Barrier Memo

                                      16   that was provided to the investigator and returned to my office with the right column completed

                                      17   with investigator’s findings.

                                      18          84.     Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 21-6 through 21-15 is a true

                                      21   and correct copy of the verified Complaint my office filed on his behalf.

                                      22          85.     Moore v. Borrelli; Rivera dba El Ranchito Bakery. On or around June 10, 2014

                                      23   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to El Ranchito

                                      24   Bakery. Attached to the Appendix as Exhibit 22-3 is a true and correct copy of the receipt my

                                      25   office received from Ronald Moore, attached as Exhibit 22-4 through 22-5 are the

                                      26   notes/questionnaire we received from Ronald Moore and attached as Exhibit 22-6 is the
                                      27   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      28                                                  -22-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          86.       After receiving this information from Ronald Moore, my office created the

                                       2   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                       3   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                       4   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                       5   legally valid. Attached to the Appendix as Exhibit 22-7 is a true and correct copy of the Barrier

                                       6   Memo that was provided to the investigator and returned to my office with the right column

                                       7   completed with investigator’s findings.

                                       8          87.     Based upon the information my office received from Ronald Moore, the

                                       9   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      10   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 22-8 through 22-16 is a true

                                      11   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 22-27
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   through 22-26 is a true and correct copy of the verified Complaint my office filed on his behalf.
      Los Angeles, CA 90071




                                      13          88.     Moore v. Hassan Chaibi, dba Sunrise Mini Mart. On or around March 28, 2013,

                                      14   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Sunrise Mini

                                      15   Mart. Attached to the Appendix as Exhibit 23-2 is a true and correct copy of the receipt my office

                                      16   received from Ronald Moore, attached as Exhibit 23-3 through 23-4 are the notes/questionnaire

                                      17   we received from Ronald Moore and attached as Exhibit 23-5 is the acknowledgement letter my

                                      18   office sent Ronald Moore after receiving documentation of his visit.

                                      19          89.     After receiving this information from Ronald Moore, my office created the attached
                                      20   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      21   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      22   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      23   valid. Attached to the Appendix as Exhibit 23-6 is a true and correct copy of the Barrier Memo

                                      24   that was provided to the investigator and Exhibit 23-7 returned to my office with the right column

                                      25   completed with investigator’s findings.

                                      26          90.     Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                  -23-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 23-8 through 23-18 is a true

                                       2   and correct copy of the verified Complaint my office filed on his behalf.

                                       3          91.       Moore v. Chan’s Cedar Chinese Food, LLC. On or around February 5, 2013,

                                       4   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Chan’s Cedar

                                       5   Chinese Food. Attached to the Appendix as Exhibit 24-2 is a true and correct copy of the receipt(s)

                                       6   my office received from Ronald Moore, attached as Exhibit 24-3 through 24-4 are the

                                       7   notes/questionnaire we received from Ronald Moore and attached as Exhibit 24-5 is the

                                       8   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                       9          92.       After receiving this information from Ronald Moore, my office created the attached
                                      10   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      11   business. My office then provided the Barrier Memo to an investigator in order to inspect the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   business and confirm whether or not the barriers identified by Ronald Moore were legally
      Los Angeles, CA 90071




                                      13   valid. Attached to the Appendix as Exhibit 24-6 through 24-8 is a true and correct copy of the

                                      14   Barrier Memo that was provided to the investigator and Exhibit 24-9 through 24-11 is a true and

                                      15   correct copy of the Barrier Memo as returned to my office with the right column completed with

                                      16   investigator’s findings and transmittal emails.

                                      17          93.       Based upon the information my office received from Ronald Moore, the

                                      18   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      19   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 24-15 is a true and correct
                                      20   copy of my letter accepting the case, Attached to the Appendix as Exhibit 24-16 through 24-35 are

                                      21   true and correct copies of the drafts of the complaint sent to Ronald Moore for his review, and

                                      22   Attached to the Appendix as Exhibit 24-36 through 24-47 is the verified Complaint my office filed

                                      23   on his behalf.

                                      24          94.       Moore v. Cisneros dba Serrano Chipotle Mexican Restaurant. On or around

                                      25   February 2012, my office received Ronald Moore’s receipts and notes/questionnaire from his visit

                                      26   to Serrano Chipotle. Attached to the Appendix as Exhibit 25-2 through 25-5 are true and correct
                                      27   copies of the receipts my office received from Ronald Moore, attached as Exhibit 25-2 through

                                      28                                                     -24-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   25-5 are the notes/questionnaire we received from Ronald Moore.

                                       2          95.     After receiving this information from Ronald Moore, my office investigated and

                                       3   confirmed the barriers Ronald Moore encountered as legally valid.

                                       4          96.     Based upon the information my office received from Ronald Moore, the

                                       5   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       6   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 25-6 through 25-15 is a true

                                       7   and correct copy of the Complaint my office filed on his behalf.

                                       8          97.     Moore v. Cloud, Rodas, dba K&C House of Donuts. Between May of 2010 and

                                       9   end of 2012, my office received several Ronald Moore’s receipts and notes/questionnaire from his
                                      10   visits to House of Donuts. Attached to the Appendix as Exhibit 26-2 through 26-3 are true and

                                      11   correct copies of the receipts my office received from Ronald Moore, attached as Exhibits 26-4
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   through 26-6 are the notes/questionnaire we received from Ronald Moore and attached as Exhibit
      Los Angeles, CA 90071




                                      13   26-7 and 26-8 are the acknowledgement letters my office sent Ronald Moore after receiving

                                      14   documentation of his visit.

                                      15          98.     After receiving this information from Ronald Moore, my office engaged an

                                      16   investigator in order to inspect the business and confirm whether or not the barriers identified by

                                      17   Ronald Moore were legally valid.

                                      18          99.     Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 26-9 through 26-19 is a true

                                      21   and correct copy of the draft complaint sent to Ronald Moore for his review, and Attached to the

                                      22   Appendix as Exhibit 26-20 through 26-30 is the verified Complaint my office filed on his behalf.

                                      23          100.      Moore v. CST California Stations, Inc., dba Valero California Retail

                                      24   Company.      On or around July 1, 2014, my office received Ronald Moore’s receipt and

                                      25   notes/questionnaire from his visit to Valero Gas Station. Attached to the Appendix as Exhibit 27-

                                      26   2 is a true and correct copy of the receipt my office received from Ronald Moore, attached as
                                      27   Exhibit 27-3 through 27-4 are the notes/questionnaire we received from Ronald Moore and

                                      28                                                  -25-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   attached as Exhibit 27-5 is the acknowledgement letter my office sent Ronald Moore after

                                       2   receiving documentation of his visit.

                                       3          101.    After receiving this information from Ronald Moore, my office created the attached

                                       4   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       5   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       6   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       7   valid. Attached to the Appendix as Exhibit 27-6 through 27-8 is a true and correct copy of the

                                       8   Barrier Memo that was provided to the investigator and returned to my office completed with

                                       9   investigator’s findings.
                                      10          102.    Based upon the information my office received from Ronald Moore, the

                                      11   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 27-9 is a true and correct
      Los Angeles, CA 90071




                                      13   copy of my letter accepting the case, Attached to the Appendix as Exhibit 27-10 through 27-19 is

                                      14   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      15          103.    Moore v. DeSantis; Avonce dba M-N-M Shear & Clipper Cuts; Singh dba

                                      16   Squire Liquor. On or around February 11, 2014, my office received Ronald Moore’s receipts

                                      17   and notes/questionnaire from his visit to MNM Shear & Clipper Cuts and Squire Liquor. Attached

                                      18   to the Appendix as Exhibit 28-2 is a true and correct copy of the receipt my office received from

                                      19   Ronald Moore, attached as Exhibit 28-3 through 28-6 are the notes/questionnaire we received from
                                      20   Ronald Moore and attached as Exhibit 28-7 is the acknowledgement letter my office sent Ronald

                                      21   Moore after receiving documentation of his visit.

                                      22          104.    After receiving this information from Ronald Moore, my office created the attached

                                      23   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      24   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      25   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      26   valid. Attached to the Appendix as Exhibit 28-8 through 28-9 is a true and correct copy of the
                                      27   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      28                                                  -26-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   completed with investigator’s findings.

                                       2          105.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 28-10 through 28-20 is a true

                                       5   and correct copy of the verified Complaint my office filed on his behalf.

                                       6          106.    Moore v. Singh Dhaliwal dba Fresno Gas & Liquor. On or around July 1, 2014,

                                       7   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Fresno Gas

                                       8   & Liquor. Attached to the Appendix as Exhibit 29-2 is a true and correct copy of the receipt my

                                       9   office received from Ronald Moore, attached as Exhibit 29-3 through 29-4 are the
                                      10   notes/questionnaire we received from Ronald Moore and attached as Exhibit 29-5 is the

                                      11   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          107.      After receiving this information from Ronald Moore, my office created the
      Los Angeles, CA 90071




                                      13   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      14   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      15   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      16   legally valid. Attached to the Appendix as Exhibit 29-6 is a true and correct copy of the Barrier

                                      17   Memo that was provided to the investigator and Exhibit 29-7 is a true and correct copy of the

                                      18   Barrier Memo returned to my office with the right column completed with investigator’s findings.

                                      19          108.    Based upon the information my office received from Ronald Moore, the
                                      20   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      21   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 29-8 is a true and correct

                                      22   copy of my letter accepting the case, Attached to the Appendix as Exhibit 29-9 through 29-18 is a

                                      23   true and correct copy of the verified Complaint my office filed on his behalf.

                                      24          109.    Moore v. Dhillon (Fig Tree Liquor, Baskin-Robbins). On or around March 11,

                                      25   2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visits to

                                      26   Baskin-Robbins and Fig Tree Liquor. Attached to the Appendix as Exhibit 30-2 and 30-3 are true
                                      27   and correct copies of the receipts my office received from Ronald Moore, attached as Exhibit 30-

                                      28                                                  -27-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   4 through 30-8 are the notes/questionnaire we received from Ronald Moore.

                                       2          110.    After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       5   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       6   valid. Attached to the Appendix as Exhibit 30-9 through 30-11 are true and correct copy of the

                                       7   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       8   completed with investigator’s findings.

                                       9          111.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 30-12 are true and correct
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copy of my letter accepting the case, Attached to the Appendix as Exhibit 30-13 through 30-24 is
      Los Angeles, CA 90071




                                      13   the verified Complaint my office filed on his behalf.

                                      14          112.    Moore v. Dhillon Brothers, No. 1, LLC, Rascon dba The Green Mile Smoke

                                      15   Shop; Wong dba Bamboo Garden Restaurant, Save Mart Supermarkets. On or around March

                                      16   11, 2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to

                                      17   Bamboo Garden Restaurant and The Green Mile Smokeshop. Attached to the Appendix as Exhibit

                                      18   31-2 is a true and correct copy of the receipt my office received from Ronald Moore of his visit to

                                      19   Bamboo Garden Restaurant. Attached to the Appendix as Exhibit 31-3 is a true and correct copy
                                      20   of the receipt my office received form Ronald Moore of his visit to The Green Mile Smoke Shop.

                                      21   On or around 4/21/2014, my office received Ronald Moore’s receipt and notes/questionnaire from

                                      22   his visit to Save Mart. Attached to the Appendix as Exhibit 31-4 is a true and correct copy of the

                                      23   receipt my office received from Ronald Moore of his visit to Save Mart. Attached as Exhibits 31-

                                      24   5 through 31-10 are the notes/questionnaires we received from Ronald Moore regarding his visits

                                      25   to all three facilities and attached as Exhibit 31-11 is the acknowledgement letter my office sent

                                      26   Ronald Moore after receiving documentation of his visits to all three facilities.
                                      27          113.    After receiving this information from Ronald Moore, my office created the attached

                                      28                                                   -28-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       2   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       3   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       4   valid. Attached to the Appendix as Exhibit 31-12 through 31-14 is a true and correct copy of the

                                       5   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       6   completed with investigator’s findings.

                                       7          114.    Based upon the information my office received from Ronald Moore, the

                                       8   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       9   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 31-15 through 31-23 is a true
                                      10   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 31-24

                                      11   through 31-35 is the verified Complaint my office filed on his behalf.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          115.    Moore v. Dollar Tree Stores, Inc. On or around June of 2013, my office received
      Los Angeles, CA 90071




                                      13   Ronald Moore’s receipt and notes/questionnaire from his visit to Dollar Tree Store. Attached to

                                      14   the Appendix as Exhibit 32-2 through 32-3 is a true and correct copy of the receipt my office

                                      15   received from Ronald Moore, attached as Exhibit 32-4 through 32-5 are the notes/questionnaire

                                      16   we received from Ronald Moore.

                                      17          116.    After receiving this information from Ronald Moore, my office created the attached

                                      18   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      19   business. My office then provided the Barrier Memo to an investigator in order to inspect the
                                      20   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      21   valid. Attached to the Appendix as Exhibit 32-6 through 32-7 is a true and correct copy of the

                                      22   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      23   completed with investigator’s findings.

                                      24          117.    Based upon the information my office received from Ronald Moore, the

                                      25   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      26   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 32-10 through 32-19 is a true
                                      27   and correct copy of the verified Complaint my office filed on his behalf.

                                      28                                                  -29-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          118.    Moore v. Karakashian dba Dollar Place. On or around July 3, 2014, my office

                                       2   received Ronald Moore’s receipt and notes/questionnaire from his visit to Dollar Place. Attached

                                       3   to the Appendix as Exhibit 33-2 is a true and correct copy of the receipt(s) my office received from

                                       4   Ronald Moore, attached as Exhibit 33-3 through 33-4 are the notes/questionnaire we received from

                                       5   Ronald Moore and attached as Exhibit 33-5 is the acknowledgement letter my office sent Ronald

                                       6   Moore after receiving documentation of his visit.

                                       7          119.    After receiving this information from Ronald Moore, my office created the attached

                                       8   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       9   business. My office then provided the Barrier Memo to an investigator in order to inspect the
                                      10   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      11   valid. Attached to the Appendix as Exhibit 33-6 is a true and correct copy of the Barrier Memo
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   that was provided to the investigator and Exhibit 33-7 is a true and correct copy of it returned to
      Los Angeles, CA 90071




                                      13   my office with the right column completed with investigator’s findings.

                                      14          120.    Based upon the information my office received from Ronald Moore, the

                                      15   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      16   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 33-8 is a true and correct

                                      17   copy of my letter accepting the case, Attached to the Appendix as Exhibit 33-9 through 33-18 is a

                                      18   true and correct copy of the verified Complaint my office filed on his behalf.

                                      19          121.    Moore v. El Toro Partners, Inc. dba El Toro Café. On or around May 29, 2014,
                                      20   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to El Toro

                                      21   Cafe. Attached to the Appendix as Exhibit 34-2 is a true and correct copy of the receipt my office

                                      22   received from Ronald Moore, attached as Exhibit 34-3 through 34-5 are the notes/questionnaire

                                      23   we received from Ronald Moore and attached as Exhibit 34-6 is the acknowledgement letter my

                                      24   office sent Ronald Moore after receiving documentation of his visit.

                                      25          122.    After receiving this information from Ronald Moore, my office created the attached

                                      26   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      27   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      28                                                  -30-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       2   valid. Attached to the Appendix as Exhibit 34-7 through 34-8 is a true and correct copy of the

                                       3   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       4   completed with investigator’s findings.

                                       5            123.   Based upon the information my office received from Ronald Moore, the

                                       6   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       7   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 34-9 is a true and correct

                                       8   copy of my letter accepting the case, Attached to the Appendix as Exhibit 34-10 through 34-20 is

                                       9   a true and correct copy of the verified Complaint my office filed on his behalf.
                                      10            124.   Moore v. Shop N Save. On or around August 9, 2013, my office received Ronald

                                      11   Moore’s receipt and notes/questionnaire from his visit to Shop N Save Liquor. Attached to the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Appendix as Exhibit 35-2 is a true and correct copy of the receipt my office received from Ronald
      Los Angeles, CA 90071




                                      13   Moore, attached as Exhibit 35-3 through 35-4 are the notes/questionnaire we received from Ronald

                                      14   Moore.

                                      15            125.   After receiving this information from Ronald Moore, my office created the attached

                                      16   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      17   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      18   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      19   valid. Attached to the Appendix as Exhibit 35-5 through 35-6 is a true and correct copy of the
                                      20   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      21   completed with investigator’s findings.

                                      22            126.   Based upon the information my office received from Ronald Moore, the

                                      23   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      24   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 35-7 through 35-15 is a true

                                      25   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 35-16

                                      26   through 35-25 is a true and correct copy of the verified Complaint my office filed on his behalf.
                                      27            127.   Moore v. Elite Vapor Shop, Inc., Bullard Palm Investors. On or around July 1,

                                      28                                                  -31-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Elite

                                       2   Vapor Shop. Attached to the Appendix as Exhibit 36-2 is a true and correct copy of the receipt

                                       3   my office received from Ronald Moore, attached as Exhibit 36-3 through 36-4 are the

                                       4   notes/questionnaire we received from Ronald Moore and attached as Exhibit 36-5 is the

                                       5   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                       6            128.   After receiving this information from Ronald Moore, my office created the

                                       7   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                       8   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                       9   inspect the business and confirm whether or not the barriers identified by Ronald Moore were
                                      10   legally valid. Attached to the Appendix as Exhibit 36-6 through 36-7 is a true and correct copy of

                                      11   the Barrier Memo that was provided to the investigator and returned to my office with the right
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   column completed with investigator’s findings.
      Los Angeles, CA 90071




                                      13            129.   Based upon the information my office received from Ronald Moore, the

                                      14   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      15   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 36-8 is a true and correct

                                      16   copy of my letter accepting the case, Attached to the Appendix as Exhibit 36-9 through 36-18 is a

                                      17   true and correct copy of the verified Complaint my office filed on his behalf.

                                      18            130.   Moore v. E-Z-N Quick. On or around March of 2012, my office received Ronald

                                      19   Moore’s receipt and notes/questionnaire from his visit to EZ N Quick. Attached to the Appendix
                                      20   as Exhibit 37-2 and 37-3 are true and correct copies of the receipts my office received from Ronald

                                      21   Moore, attached as Exhibits 37-2 and 37-4 are the notes/questionnaire we received from Ronald

                                      22   Moore.

                                      23            131.   After receiving this information from Ronald Moore, my office created the attached

                                      24   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      25   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      26   business and confirm whether or not the barriers identified by Ronald Moore were legally
                                      27   valid. Attached to the Appendix as Exhibit 37-5 is a true and correct copy of the Barrier Memo

                                      28                                                  -32-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   that was provided to the investigator and returned to my office with the right column completed

                                       2   with investigator’s findings.

                                       3             132.   Based upon the information my office received from Ronald Moore, the

                                       4   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       5   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 37-6 is a true and correct

                                       6   copy of my letter accepting the case, Attached to the Appendix as Exhibit 37-7 through 37-16 is a

                                       7   true and correct copy of the verified Complaint my office filed on his behalf.

                                       8             133.   Moore v. Fajita Fiesta Mexican Grill & Cantina. On or around August of 2010,

                                       9   my office received Ronald Moore’s receipt and notes/questionnaire from his visits to Fajita
                                      10   Fiesta. Attached to the Appendix as Exhibits 38-2 and 38-6 are true and correct copies of the

                                      11   receipts my office received from Ronald Moore, attached as Exhibit 38-3 through 38-6 are the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   notes/questionnaire we received from Ronald Moore, and attached as Exhibit 38-7, and 38-8 are
      Los Angeles, CA 90071




                                      13   the acknowledgement letters my office sent Ronald Moore after receiving documentation of his

                                      14   visit.

                                      15             134.   After receiving this information from Ronald Moore, my office confirmed validity

                                      16   of his claims about encountering barriers during his visit to the business and filed a complaint.

                                      17             135.   Based upon the information my office received from Ronald Moore, the

                                      18   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      19   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 38-9 is a true and correct
                                      20   copy of my letter accepting the case.

                                      21             136.   Moore v. Fouy Chau dba Donut Nation. On or around October of 2010 my office

                                      22   received Ronald Moore’s receipts and notes/questionnaire from his visits to Donut

                                      23   Nation. Attached to the Appendix as Exhibits 39-2, 39-5 and 39-6 are true and correct copy of the

                                      24   receipts my office received from Ronald Moore, attached as Exhibit 39-2 through 39-6 are the

                                      25   notes/questionnaire we received from Ronald Moore and attached as Exhibit 39-8 is the

                                      26   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
                                      27             137.   After receiving this information from Ronald Moore, my office confirmed accuracy

                                      28                                                   -33-
                                                    DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                   ADJUDICATION
                                       1   of his claims about barriers he encountered during his visits to the business and filed a complaint

                                       2   on his behalf.

                                       3          138.      Based upon the information my office received from Ronald Moore, the

                                       4   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       5   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 39-7 is a true and correct

                                       6   copy of my letter accepting the case.

                                       7          139.      Moore v. Fresno Shaw Blackstone, LLC, Bertao Family Industries, Inc. dba

                                       8   Papa Murphy’s, Al Bawadi, Inc. dba Elbasha Mediterranean Grill, Dimas Manuel Inc., dba

                                       9   Ramos Furniture, Ali Abdullah, dba USA Furniture. On or around February 2013, my office
                                      10   received several Ronald Moore’s receipt and notes/questionnaire from his visits to Papa Murphy’s,

                                      11   El Basha, Ramos Furniture and USA Furniture. Attached to the Appendix as Exhibit 40-2 are true
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   and correct copies of the receipts my office received from Ronald Moore, attached as Exhibit 40-
      Los Angeles, CA 90071




                                      13   3 through 40-17 are the notes/questionnaire we received from Ronald Moore. A true and correct

                                      14   copy of the rejection letter is attached as Exhibit 40-43.

                                      15          140.      After receiving this information from Ronald Moore, my office created the attached

                                      16   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      17   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      18   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      19   valid. Attached to the Appendix as Exhibit 40-12 through is a true and correct copy of the Barrier
                                      20   Memo that was provided to the investigator and returned to my office with the right column

                                      21   completed with investigator’s findings.

                                      22          141.      Based upon the information my office received from Ronald Moore, the

                                      23   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      24   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 40-18 through 40-26 is a true

                                      25   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 40-27

                                      26   through 40-42 is a true and correct copy of the verified Complaint my office filed on his
                                      27   behalf. Also attached as Exhibit 40-43 is a true and correct copy of my letter rejecting filing of a

                                      28                                                   -34-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   lawsuit against Casual Male XL and Furniture One facilities.

                                       2          142.    Moore v. Gharibeh dba Abe’s Liquor & Food. On or around July 1, 2014, my

                                       3   office received Ronald Moore’s receipt and notes/questionnaire from his visit to Abe’s Liquor

                                       4   Food. Attached to the Appendix as Exhibit 41-2 is a true and correct copy of the receipt my office

                                       5   received from Ronald Moore, attached as Exhibit 41-3 through 41-4 are the notes/questionnaire

                                       6   we received from Ronald Moore and attached as Exhibit 41-5 is the acknowledgement letter my

                                       7   office sent Ronald Moore after receiving documentation of his visit.

                                       8          143.    After receiving this information from Ronald Moore, my office created the attached

                                       9   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      10   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      11   business and confirm whether or not the barriers identified by Ronald Moore were legally
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   valid. Attached to the Appendix as Exhibit 41-6 is a true and correct copy of the Barrier Memo
      Los Angeles, CA 90071




                                      13   that was provided to the investigator and returned to my office with the right column completed

                                      14   with investigator’s findings.

                                      15          144.    Based upon the information my office received from Ronald Moore, the

                                      16   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      17   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 41-7 is a true and correct

                                      18   copy of my letter accepting the case, Attached to the Appendix as Exhibit 41-8 through 41-17 is a

                                      19   true and correct copy of the verified Complaint my office filed on his behalf.
                                      20          145.    Moore v. Ghuman, dba Johnny Quik #143. On or around February 21, 2014, my

                                      21   office received Ronald Moore’s receipt and notes/questionnaire from his visit to Johnny Quik

                                      22   #143. Attached to the Appendix as Exhibit 42-2 is a true and correct copy of the receipt my office

                                      23   received from Ronald Moore, attached as Exhibit 42-3 through 43-4 are the notes/questionnaire

                                      24   we received from Ronald Moore and attached as Exhibit 42-5 is the acknowledgement letter my

                                      25   office sent Ronald Moore after receiving documentation of his visit.

                                      26          146.    After receiving this information from Ronald Moore, my office created the attached
                                      27   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      28                                                  -35-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       2   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       3   valid. Attached to the Appendix as Exhibit 42-6 is a true and correct copy of the Barrier Memo

                                       4   that was provided to the investigator and returned to my office with the right column completed

                                       5   with investigator’s findings.

                                       6          147.    Based upon the information my office received from Ronald Moore, the

                                       7   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       8   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 42-7 is a true and correct

                                       9   copy of my letter accepting the case, Attached to the Appendix as Exhibit 42-8 through 42-18 is a
                                      10   true and correct copy of the verified Complaint my office filed on his behalf.

                                      11          148.    Moore v. Gong & Young, Inc. Tshjian, Inc. dba Baskin-Robbins, Dhillon
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Holdings, LTD, dba Stop n Save Liquor. Between 2010 and 2014, my office received Ronald
      Los Angeles, CA 90071




                                      13   Moore’s receipts and notes/questionnaire from his visit to Stop-n-Save Liquor, Baskin-Robbins,

                                      14   Yellow Dog Signs and Graphics, Win Wah Chinese Restaurant. Attached to the Appendix as

                                      15   Exhibit 43-2 through 43-6 are true and correct copies of the receipts my office received from

                                      16   Ronald Moore, attached as Exhibit 43-7 through 43-14 are the notes/questionnaire we received

                                      17   from Ronald Moore.

                                      18          149.    After receiving this information from Ronald Moore, my office created the attached

                                      19   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      20   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      21   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      22   valid. Attached to the Appendix as Exhibit 43-16 through 43-17 are true and correct copy of the

                                      23   Barrier Memo that was provided to the investigator and 43-15 as returned to my office with the

                                      24   right column completed with investigator’s findings.

                                      25          150.    Based upon the information my office received from Ronald Moore, the

                                      26   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      27   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 43-18 through 43-26 is a true

                                      28                                                  -36-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 43-27

                                       2   through 43-48 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       3          151.    Moore v. Gong’s Market (Chapala). On or around December 16, 2010, my office

                                       4   received Ronald Moore’s receipt and notes/questionnaire from his visit to Chapala. Attached to

                                       5   the Appendix as Exhibit 44-2 is a true and correct copy of the receipt my office received from

                                       6   Ronald Moore, attached as Exhibit 44-2 are the notes/questionnaire we received from Ronald

                                       7   Moore and attached as Exhibit 44-3 and 44-5 are the acknowledgement letters my office sent

                                       8   Ronald Moore after receiving documentation of his visit.

                                       9          152.    After receiving this information from Ronald Moore, my office confirmed accuracy
                                      10   of the claims about encountering barriers during his visit to the business.

                                      11          153.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 44-4 is a true and correct

                                      14   copy of the draft of my letter accepting the case.

                                      15          154.    Moore v. Gulamali (Kwik Korner Liquor). On or around December of 2012,

                                      16   my office received Ronald Moore’s receipts and notes/questionnaire from his visit to Kwik

                                      17   Korner. Attached to the Appendix as Exhibit 45-3 are true and correct copies of that receipt. We

                                      18   also received another receipt for Ronald Moore in 2013. Attached to the Appendix as Exhibit 45-

                                      19   2 is a true and correct copy of the receipt received from Ronald Moore, attached as Exhibits 45-3
                                      20   through 45-5 are the notes/questionnaire we received from Ronald Moore and attached as Exhibit

                                      21   45-6 through 45-8 is the acknowledgement letter my office sent Ronald Moore after receiving

                                      22   documentation of his visit.

                                      23          155.    After receiving this information from Ronald Moore, my office created the attached

                                      24   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      25   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      26   business and confirm whether or not the barriers identified by Ronald Moore were legally
                                      27   valid. Attached to the Appendix as Exhibit 45-9 is a true and correct copy of the Barrier Memo

                                      28                                                   -37-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   that was provided to the investigator and Exhibit 45-10 is a true and correct copy of it as returned

                                       2   to my office with the right column completed with investigator’s findings.

                                       3          156.    Based upon the information my office received from Ronald Moore, the

                                       4   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       5   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 45-11 is a true and correct

                                       6   copy of my letter accepting the case, Attached to the Appendix as Exhibit 45-12 through 45-21 is

                                       7   a true and correct copy of the verified Complaint my office filed on his behalf.

                                       8          157.    Moore v. Hadjis (Madera Mini Mart) On or around June 30, 2014, my office

                                       9   received Ronald Moore’s receipt and notes/questionnaire from his visit to Madera Mini
                                      10   Mart. Attached to the Appendix as Exhibit 46-2 is a true and correct copy of the receipt my office

                                      11   received from Ronald Moore, attached as Exhibit 47-3 through 46-4 are the notes/questionnaire
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   we received from Ronald Moore and attached as Exhibit 46-5 is the acknowledgement letter my
      Los Angeles, CA 90071




                                      13   office sent Ronald Moore after receiving documentation of his visit.

                                      14          158.    After receiving this information from Ronald Moore, my office created the attached

                                      15   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      16   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      17   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      18   valid. Attached to the Appendix as Exhibit 46-6 is a true and correct copy of the Barrier Memo

                                      19   that was provided to the investigator and returned to my office with the right column completed
                                      20   with investigator’s findings.

                                      21          159.    Based upon the information my office received from Ronald Moore, the

                                      22   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      23   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 46-7 through 46-17 is a true

                                      24   and correct copy of is the verified Complaint my office filed on his behalf.

                                      25          160.    Moore v. Hamid, dba California Market. On or around 2012-2013, my office

                                      26   received Ronald Moore’s receipts and notes/questionnaire from his visits to California
                                      27   Market. Attached to the Appendix as Exhibits 47-2 through 47-4 are true and correct copies of the

                                      28                                                  -38-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   receipts my office received from Ronald Moore, attached as Exhibits 47-5 through 47-11 are the

                                       2   notes/questionnaire we received from Ronald Moore and attached as Exhibit 47-11 is the

                                       3   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                       4             161.    After receiving this information from Ronald Moore, my office created the

                                       5   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                       6   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                       7   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                       8   legally valid. Attached to the Appendix as Exhibit 47-13 through 47-15 is a true and correct copy

                                       9   of the Barrier Memo and communications with the investigator regarding same which was
                                      10   provided to the investigator and Exhibit 47-16 through 47-17 is a true and correct copy of the

                                      11   Barrier Memo returned to my office with the right column completed with investigator’s findings.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12             162.   Based upon the information my office received from Ronald Moore, the
      Los Angeles, CA 90071




                                      13   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      14   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 47-18 is a true and correct

                                      15   copy of my letter accepting the case, Attached to the Appendix as Exhibit 47-19 through 47-28 is

                                      16   a true and correct copy of the draft complaint sent to Ronald Moore for his review, and Attached

                                      17   to the Appendix as Exhibit 47-29 through 47-39 is the verified Complaint my office filed on his

                                      18   behalf.

                                      19             163.   Moore v. Heim (Shell aka Mexicali Market). On or around June 19, 2014, my
                                      20   office received Ronald Moore’s receipt and notes/questionnaire from his visit to Shell. Attached

                                      21   to the Appendix as Exhibit 48-2 is a true and correct copy of the receipt my office received from

                                      22   Ronald Moore, attached as Exhibit 48-4 through 48-5 are the notes/questionnaire we received from

                                      23   Ronald Moore and attached as Exhibit 48-3 is the acknowledgement letter my office sent Ronald

                                      24   Moore after receiving documentation of his visit.

                                      25             164.   After receiving this information from Ronald Moore, my office created the attached

                                      26   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      27   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      28                                                   -39-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       2   valid. Attached to the Appendix as Exhibit 48-6 is a true and correct copy of the Barrier Memo

                                       3   that was provided to the investigator and returned to my office with the right column completed

                                       4   with investigator’s findings.

                                       5          165.    Based upon the information my office received from Ronald Moore, the

                                       6   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       7   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 48-7 is the verification to the

                                       8   Complaint my office filed on his behalf.

                                       9          166.    Moore v. Hernandez (Leonor’s Barber shop). On or around February 11, 2014,
                                      10   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Leonor’s

                                      11   Barber Shop. Attached to the Appendix as Exhibit 49-2 through 49-3 is a true and correct copy of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the business card my office received from Ronald Moore, attached as Exhibit 49-4 through 49-5
      Los Angeles, CA 90071




                                      13   are the notes/questionnaire we received from Ronald Moore and attached as Exhibit 49-6 is the

                                      14   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      15          167.    After receiving this information from Ronald Moore, my office created the attached

                                      16   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      17   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      18   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      19   valid. Attached to the Appendix as Exhibit 49-7 is a true and correct copy of the Barrier Memo
                                      20   that was provided to the investigator and returned to my office with the right column completed

                                      21   with investigator’s findings.

                                      22          168.    Based upon the information my office received from Ronald Moore, the

                                      23   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      24   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 49-8 is a true and correct

                                      25   copy of my letter accepting the case, Attached to the Appendix as Exhibit 49-9 through 49-18 is a

                                      26   true and correct copy of the verified Complaint my office filed on his behalf.
                                      27          169.    Moore v. Hinds Investments (Sierra Vista Shopping Center Pets Mart, CVS,

                                      28                                                   -40-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Big 5, Smart & Final). In 2012 my office received multiple Ronald Moore’s receipts and

                                       2   notes/questionnaire from his visits to Big 5, Banfield Pet Hospital, Leslie’s Pool Supplies,

                                       3   O’Reilly’s, CVS Pharmacy, Smart & Final, Petsmart, Marshalls, all located in Sierra

                                       4   Vista. Attached to the Appendix as Exhibit 50-1 through 50-20 are true and correct copy of the

                                       5   receipts my office received from Ronald Moore, attached as Exhibit 50-4, 50-6, 50-8, 50-10, 50-

                                       6   16, 50-20 are the notes/questionnaire we received from Ronald Moore.

                                       7          170.    Based upon the information my office received from Ronald Moore, the

                                       8   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       9   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 50-21, 50-23 through 50-58
                                      10   are true and correct copy of my letters accepting the case, Attached to the Appendix as Exhibit 50-

                                      11   59 through 50-69 is a true and correct copy of the draft complaint sent to Ronald Moore for his
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   review, and Attached to the Appendix as Exhibit 50-70 through 50-83 is the verified Complaint
      Los Angeles, CA 90071




                                      13   my office filed on his behalf.

                                      14          171.    Moore v. Hinds Investments (Tang Dynasty). On or around March 22, 2013, my

                                      15   office received Ronald Moore’s receipt and notes/questionnaire from his visit to Tang Dynasty

                                      16   and Office Max. Attached to the Appendix as 51-2 and 51-3 are true and correct copies of the

                                      17   receipts my office received from Ronald Moore, attached as Exhibit 51-4 through 51-8 are the

                                      18   notes/questionnaire we received from Ronald Moore and attached as Exhibit 51-9 is the

                                      19   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
                                      20          172.    After receiving this information from Ronald Moore, my office created the attached

                                      21   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      22   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      23   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      24   valid. Attached to the Appendix as Exhibit 51-12 to 51-13 is a true and correct copy of the Barrier

                                      25   Memo that was provided to the investigator and returned to my office with the right column

                                      26   completed with investigator’s findings.
                                      27          173.    Based upon the information my office received from Ronald Moore, the

                                      28                                                  -41-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       2   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 51-10 is a true and correct

                                       3   copy of my letter accepting the Tang Dynasty case, Attached to the Appendix as Exhibit 51-11 is

                                       4   a true and correct copy of the letter sent to Ronald Moore rejecting representation in Office Max

                                       5   case.

                                       6            174.   Moore v. Horanian (Clinton Street Clippers, Pizza Hut). On or around June 10,

                                       7   2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Clinton

                                       8   Street Clippers and Pizza Hut. Attached to the Appendix as Exhibit 52-2 through 52-4 are true

                                       9   and correct copies of the receipts my office received from Ronald Moore, attached as Exhibit 52-
                                      10   5 through 52-8 are the notes/questionnaire we received from Ronald Moore and attached as Exhibit

                                      11   52-9 is the acknowledgement letter my office sent Ronald Moore after receiving documentation
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   of his visit.
      Los Angeles, CA 90071




                                      13            175.   After receiving this information from Ronald Moore, my office created the attached

                                      14   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      15   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      16   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      17   valid. Attached to the Appendix as Exhibit 52-10 through 52-11 is a true and correct copy of the

                                      18   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      19   completed with investigator’s findings.
                                      20            176.   Based upon the information my office received from Ronald Moore, the

                                      21   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      22   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 52-12 is a true and correct

                                      23   copy of my letter accepting the case, Attached to the Appendix as Exhibit 52-13 through 52-23.

                                      24            177.   Moore v. Jimenez (George’s Dari-Snack) On or around March 28, 2013, my

                                      25   office received Ronald Moore’s receipt and notes/questionnaire from his visit to George’s Dari-

                                      26   Snack. Attached to the Appendix as Exhibit 53-2 and 53-3 are true and correct copies of the receipt
                                      27   my office received from Ronald Moore, attached as Exhibit 53-4 through 53-6 are the

                                      28                                                  -42-
                                                   DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                  ADJUDICATION
                                       1   notes/questionnaire we received from Ronald Moore.

                                       2           178.    After receiving this information from Ronald Moore, my office contacted him and

                                       3   conducted an intake about encountering barriers during his visit to the business. Attached to the

                                       4   Appendix as Exhibit 53-7 through 53-8 is a memorandum prepared by paralegal regarding

                                       5   conversation with Mr. Moore. My office then provided the Barrier Memo to an investigator in

                                       6   order to inspect the business and confirm whether or not the barriers identified by Ronald Moore

                                       7   were legally valid. Attached to the Appendix as Exhibit 53-9 through 53-10 is a true and correct

                                       8   copy of the Barrier Memo that was provided to the investigator and returned to my office with the

                                       9   right column completed with investigator’s findings.
                                      10           179.    Based upon the information my office received from Ronald Moore, the

                                      11   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 53-11 is a true and correct
      Los Angeles, CA 90071




                                      13   copy of my letter accepting the case, Attached to the Appendix as Exhibit 53-12 is a true and

                                      14   correct copy of the verification signed by Mr. Moore verifying the accuracy of the complaint filed

                                      15   in this case.

                                      16           180.    Moore v. Jouda (California Chevron). On or around February 21, 2014, my

                                      17   office received Ronald Moore’s receipt and notes/questionnaire from his visit to California

                                      18   Chevron. Attached to the Appendix as Exhibit 54-2 is a true and correct copy of the receipt my

                                      19   office received from Ronald Moore, attached as Exhibit 54-3 through 54-4 are the
                                      20   notes/questionnaire we received from Ronald Moore and attached as Exhibit 54-5 is the

                                      21   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      22           181.    After receiving this information from Ronald Moore, my office created the

                                      23   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      24   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      25   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      26   legally valid. Attached to the Appendix as Exhibit 54-6 through 54-7 is a true and correct copy of
                                      27   the Barrier Memo that was provided to the investigator and returned to my office with the right

                                      28                                                 -43-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   column completed with investigator’s findings.

                                       2          182.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 54-8 through 54-16 is a true

                                       5   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 54-17

                                       6   through 54-26 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       7          183.    Moore v. Kaur (Harry’s Liquor). On or around June 30, 2014, my office received

                                       8   Ronald Moore’s receipt and notes/questionnaire from his visit to Harry’s Liquor. Attached to the

                                       9   Appendix as Exhibit 55-2 is a true and correct copy of the receipt my office received from Ronald
                                      10   Moore, attached as Exhibit 55-3 through 55-4 are the notes/questionnaire we received from Ronald

                                      11   Moore and attached as Exhibit 55-5 is the acknowledgement letter my office sent Ronald Moore
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   after receiving documentation of his visit.
      Los Angeles, CA 90071




                                      13          184.    After receiving this information from Ronald Moore, my office created the attached

                                      14   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      15   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      16   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      17   valid. Attached to the Appendix as Exhibit 55-6 is a true and correct copy of the Barrier Memo

                                      18   that was provided to the investigator and returned to my office with the right column completed

                                      19   with investigator’s findings.
                                      20          185.    Based upon the information my office received from Ronald Moore, the

                                      21   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      22   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 55-7 is a true and correct

                                      23   copy of my letter accepting the case, Attached to the Appendix as Exhibit 55-8 through 55-17 is a

                                      24   true and correct copy of the verified Complaint my office filed on his behalf.

                                      25          186.    Moore v. Kaur (Parkway Mini Mart). On or around 2013 and 2014, my office

                                      26   received Ronald Moore’s several receipts and notes/questionnaire from his visits to Parkway Mini
                                      27   Mart. Attached to the Appendix as Exhibit 56-2 through 56-4 are true and correct copies of the

                                      28                                                  -44-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   receipts my office received from Ronald Moore, attached as Exhibit 56-5 through 56-6 are the

                                       2   notes/questionnaire we received from Ronald Moore and attached as Exhibit 56-7 is the

                                       3   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                       4          187.    After receiving this information from Ronald Moore, my office created the attached

                                       5   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       7   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       8   valid. Attached to the Appendix as Exhibit 56-8 through 56-9 is a true and correct copy of the

                                       9   Barrier Memo that was provided to the investigator and returned to my office with the right column
                                      10   completed with investigator’s findings.

                                      11          188.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 56-10 is a true and correct

                                      14   copy of my letter accepting the case, Attached to the Appendix as Exhibit 56-11 through 56-20 is

                                      15   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      16          189.    Moore v. Kijima (Kijima Restaurant). On or around 2011, my office received

                                      17   Ronald Moore’s receipt and notes/questionnaire from his visit to Kijima Restaurant. Attached to

                                      18   the Appendix as Exhibit 57-2 is a true and correct copy of the receipt my office received from

                                      19   Ronald Moore, attached as Exhibit 57-2 are the notes/questionnaire we received from Ronald
                                      20   Moore and attached as Exhibit 57-3 is the acknowledgement letter my office sent Ronald Moore

                                      21   after receiving documentation of his visit.

                                      22          190.    After receiving this information from Ronald Moore, my office created the attached

                                      23   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      24   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      25   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      26   valid. Attached to the Appendix as Exhibit 57-4 is a true and correct copy of the Barrier Memo
                                      27   that was provided to the investigator and returned to my office with the right column completed

                                      28                                                  -45-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   with investigator’s findings.

                                       2          191.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 57-8 through 57-14 a true

                                       5   and correct copy of the verified Complaint my office filed on his behalf.

                                       6          192.    Moore v. Ky (Doughnuts to Go). On or around September 2010, my office

                                       7   received Ronald Moore’s receipt from his visit to Doughnuts to Go. Attached to the Appendix as

                                       8   Exhibit 58-2 is a true and correct copy of the receipt my office received from Ronald Moore.

                                       9          193.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 58-3 is a true and correct
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copy of my letter accepting the case. Attached to the Appendix as Exhibit 58-4 through 58-7is a
      Los Angeles, CA 90071




                                      13   true and correct copy of the fee agreement Ronald Moore signed in this case.

                                      14          194.    Moore v. La Hacienda Market.           On or around June 2013, my office received

                                      15   Ronald Moore’s receipt and notes/questionnaire from his visit to La Hacienda Market. Attached

                                      16   to the Appendix as Exhibit 59-2 is a true and correct copy of the receipt my office received from

                                      17   Ronald Moore, attached as Exhibit 59-3 are the notes/questionnaire we received from Ronald

                                      18   Moore and attached as Exhibit 59-4 is the acknowledgement letter my office sent Ronald Moore

                                      19   after receiving documentation of his visit.
                                      20          195.    After receiving this information from Ronald Moore, my office created the attached

                                      21   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      22   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      23   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      24   valid. Attached to the Appendix as Exhibit 59-5 is a true and correct copy of the Barrier Memo

                                      25   that was provided to the investigator and returned to my office with the right column completed

                                      26   with investigator’s findings.
                                      27          196.    Based upon the information my office received from Ronald Moore, the

                                      28                                                  -46-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       2   disability lawsuit on his behalf.

                                       3          197.    Moore v. Lambetecchio (Pho 2006). On or around February 18, 2014, my office

                                       4   received Ronald Moore’s receipt and notes/questionnaire from his visit to Pho 2006. Attached to

                                       5   the Appendix as Exhibit 60-2 is a true and correct copy of the receipt my office received from

                                       6   Ronald Moore, attached as Exhibit 60-3 through 60-4 are the notes/questionnaire we received from

                                       7   Ronald Moore and attached as Exhibit 60-5 is the acknowledgement letter my office sent Ronald

                                       8   Moore after receiving documentation of his visit.

                                       9          198.    After receiving this information from Ronald Moore, my office created the attached
                                      10   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      11   business. My office then provided the Barrier Memo to an investigator in order to inspect the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   business and confirm whether or not the barriers identified by Ronald Moore were legally
      Los Angeles, CA 90071




                                      13   valid. Attached to the Appendix as Exhibit 60-6 through 60-7 is a true and correct copy of the

                                      14   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      15   completed with investigator’s findings.

                                      16          199.    Based upon the information my office received from Ronald Moore, the

                                      17   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      18   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 60-8 through 60-16 is a true

                                      19   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 60-17
                                      20   through 60-26 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      21          200.    More v. Las Islitas Restaurant, Inc. (Mariscos Las Islitas). On or around

                                      22   February 21, 2014, my office received Ronald Moore’s receipt and notes/questionnaire from his

                                      23   visit to Mariscos Las Islitas. Attached to the Appendix as Exhibit 61-2 is a true and correct copy

                                      24   of the receipt my office received from Ronald Moore, attached as Exhibit 61-3 through 61-4 are

                                      25   the notes/questionnaire we received from Ronald Moore and attached as Exhibit 61-5 is the

                                      26   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
                                      27          201.     After receiving this information from Ronald Moore, my office created the

                                      28                                                  -47-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                       2   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                       3   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                       4   legally valid. Attached to the Appendix as Exhibit 61-6 through 61-7 is a true and correct copy of

                                       5   the Barrier Memo that was provided to the investigator and returned to my office with the right

                                       6   column completed with investigator’s findings.

                                       7          202.    Based upon the information my office received from Ronald Moore, the

                                       8   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       9   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 61-8 through 61-18 is a true
                                      10   and correct copy of the verified Complaint my office filed on his behalf.

                                      11          203.    Moore v. Leingang (KFC). On or around August 31, 2010, my office received
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Ronald Moore’s receipts from his visits to KFC. Attached to the Appendix as Exhibit 62-2 through
      Los Angeles, CA 90071




                                      13   62-3 are true and correct copy of the receipts my office received from Ronald Moore, and attached

                                      14   as Exhibit 62-4 is the acknowledgement letter my office sent Ronald Moore after receiving

                                      15   documentation of his visit.

                                      16          204.    Based upon the information my office received from Ronald Moore, the

                                      17   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      18   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 62-4 is a true and correct

                                      19   copy of my letter accepting the case.
                                      20          205.    Moore v. Lucido (Thai Chili). On or around July 1, 2014, my office received

                                      21   Ronald Moore’s receipt and notes/questionnaire from his visit to Thai Chili. Attached to the

                                      22   Appendix as Exhibit 63-2 is a true and correct copy of the receipt my office received from Ronald

                                      23   Moore, attached as Exhibit 63-3 through 63-4 are the notes/questionnaire we received from Ronald

                                      24   Moore and attached as Exhibit 63-5 is the acknowledgement letter my office sent Ronald Moore

                                      25   after receiving documentation of his visit.

                                      26          206.    After receiving this information from Ronald Moore, my office created the attached
                                      27   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      28                                                  -48-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       2   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       3   valid. Attached to the Appendix as Exhibit 63-6 is a true and correct copy of the Barrier Memo

                                       4   that was provided to the investigator and as Exhibit 63-7 is a true and correct copy of it as returned

                                       5   to my office with the right column completed with investigator’s findings.

                                       6          207.    Based upon the information my office received from Ronald Moore, the

                                       7   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       8   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 63-8 is a true and correct

                                       9   copy of my letter accepting the case, Attached to the Appendix as Exhibit 63-9 through 63-19 is a
                                      10   true and correct copy of the verified Complaint my office filed on his behalf.

                                      11          208.    Moore v. Madanat Investments LLC (Las Cazuelas, A Quality Food Liquor).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   On or around August 20, 2013 and February 18, 2014, my office received Ronald Moore’s receipts
      Los Angeles, CA 90071




                                      13   and notes/questionnaire from his visit to Las Cazuelas Mexican Restaurant and A Quality Food

                                      14   Store. Attached to the Appendix as Exhibit 64-2 and 64-3 are true and correct copies of the receipts

                                      15   my office received from Ronald Moore, attached as Exhibit 64-4 through 64-7 are the

                                      16   notes/questionnaire we received from Ronald Moore and attached as Exhibit 64-8 is the

                                      17   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      18          209.    After receiving this information from Ronald Moore, my office created the attached

                                      19   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      20   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      21   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      22   valid. Attached to the Appendix as Exhibit 64-9 through 64-10 is a true and correct copy of the

                                      23   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      24   completed with investigator’s findings.

                                      25          210.    Based upon the information my office received from Ronald Moore, the

                                      26   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      27   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 64-11 through 64-23 is a true

                                      28                                                   -49-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   and correct copy of the verified Complaint my office filed on his behalf.

                                       2          211.    Moore v. Manjal (Central Food). On or around August 9, 2013, my office

                                       3   received Ronald Moore’s receipt and notes/questionnaire from his visit to Central Food. Attached

                                       4   to the Appendix as Exhibit 65-2 is a true and correct copy of the receipt my office received from

                                       5   Ronald Moore, attached as Exhibit 65-3 through 65-4 are the notes/questionnaire we received from

                                       6   Ronald Moore.

                                       7          212.    After receiving this information from Ronald Moore, my office created the attached

                                       8   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       9   business. My office then provided the Barrier Memo to an investigator in order to inspect the
                                      10   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      11   valid. Attached to the Appendix as Exhibit 65-5 is a true and correct copy of the Barrier Memo
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   that was provided to the investigator and returned to my office with the right column completed
      Los Angeles, CA 90071




                                      13   with investigator’s findings.

                                      14          213.    Based upon the information my office received from Ronald Moore, the

                                      15   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      16   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 65-6 through 65-14 is a true

                                      17   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 65-15

                                      18   through 65-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      19          214.    Moore v. Mann (Johnny Quik #109). On or around August 9, 2013, my office
                                      20   received Ronald Moore’s receipt and notes/questionnaire from his visit to Johnny Quik

                                      21   #109. Attached to the Appendix as Exhibit 66-2 is a true and correct copy of the receipt my office

                                      22   received from Ronald Moore, attached as Exhibit 66-3 through 66-4 are the notes/questionnaire

                                      23   we received from Ronald Moore.

                                      24          215.    After receiving this information from Ronald Moore, my office created the attached

                                      25   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      26   business. My office then provided the Barrier Memo to an investigator in order to inspect the
                                      27   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      28                                                  -50-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   valid. Attached to the Appendix as Exhibit 66-5 through 66-6 is a true and correct copy of the

                                       2   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       3   completed with investigator’s findings.

                                       4          216.    Based upon the information my office received from Ronald Moore, the

                                       5   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       6   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 66-7 through 66-15 is a true

                                       7   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 66-16

                                       8   through 66-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       9          217.    Moore v. Millennium Acquisitions, LLC (Arco am/pm). On or around April 21,
                                      10   2014, my office received Ronald Moore’s receipts and notes/questionnaire from his visits to Arco

                                      11   am/pm. Attached to the Appendix as Exhibit 67-2 through 67-3 are true and correct copies of the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   receipts my office received from Ronald Moore, attached as Exhibit 67-4 through 67-5 are the
      Los Angeles, CA 90071




                                      13   notes/questionnaire we received from Ronald Moore.

                                      14          218.    After receiving this information from Ronald Moore, my office created the attached

                                      15   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      16   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      17   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      18   valid. Attached to the Appendix as Exhibit 67-6 is a true and correct copy of the Barrier Memo

                                      19   that was provided to the investigator and returned to my office with the right column completed
                                      20   with investigator’s findings.

                                      21          219.    Based upon the information my office received from Ronald Moore, the

                                      22   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      23   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 67-8 through 67-19 is a true

                                      24   and correct copy of the verified Complaint my office filed on his behalf.

                                      25          220.    Moore v. Mohamed (La Princesa Market). On or around December 14, 2012,

                                      26   and then in March of 2013, my office received Ronald Moore’s receipt and notes/questionnaire
                                      27   from his visit to La Princesa Market. Attached to the Appendix as Exhibit 68-2 through 68-4 are

                                      28                                                  -51-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   true and correct copy of the receipts my office received from Ronald Moore, attached as Exhibits

                                       2   68-4 through 68-7 are the notes/questionnaire we received from Ronald Moore and attached as

                                       3   Exhibit 68-8 through 68-10 is the acknowledgement letter my office sent Ronald Moore after

                                       4   receiving documentation of his visit.

                                       5          221.    After receiving this information from Ronald Moore, my office created the attached

                                       6   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       7   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       8   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       9   valid. Attached to the Appendix as Exhibit 68-11 is a true and correct copy of the Barrier Memo
                                      10   that was provided to the investigator and as Exhibit 68-12 is a true and correct copy of it as returned

                                      11   to my office with the right column completed with investigator’s findings.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          222.    Based upon the information my office received from Ronald Moore, the
      Los Angeles, CA 90071




                                      13   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      14   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 68-13 through 68-22 is a true

                                      15   and correct copy of the verified Complaint my office filed on his behalf.

                                      16          223.    Moore v. Monetary management of California, Inc. (Leslie’s Poolmart, Inc.,

                                      17   Money Mart). On or around July 2, 2014, my office received Ronald Moore’s receipt and

                                      18   notes/questionnaire from his visit to Money Mart and Leslie’s Pool Supplies. Attached to the

                                      19   Appendix as Exhibit 69-2 and 69-3 are true and correct copies of the receipts my office received
                                      20   from Ronald Moore, attached as Exhibit 69-4 through 69-7 are the notes/questionnaire we received

                                      21   from Ronald Moore and attached as Exhibit 69-8 is the acknowledgement letter my office sent

                                      22   Ronald Moore after receiving documentation of his visit.

                                      23          224.    After receiving this information from Ronald Moore, my office created the attached

                                      24   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      25   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      26   business and confirm whether or not the barriers identified by Ronald Moore were legally
                                      27   valid. Attached to the Appendix as Exhibit 69-9 through 69-10 are true and correct copies of the

                                      28                                                    -52-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Barrier Memos that were provided to the investigator and returned to my office with the right

                                       2   column completed with investigator’s findings.

                                       3           225.    Based upon the information my office received from Ronald Moore, the

                                       4   investigator and other sources, I believed that Ronald Moore had valid case against Money Mart

                                       5   and decided to file a disability lawsuit on his behalf. Attached to the Appendix as Exhibit 69-11

                                       6   is a true and correct copy of my letter accepting the case against Money Mart, Attached to the

                                       7   Appendix as Exhibit 69-12 through 69-21 is a true and correct copy of the verified Complaint my

                                       8   office filed on his behalf.

                                       9           226.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore did not have a case against Leslie’s

                                      11   Pool Supplies and sent him a letter rejecting Leslie’s case. Attached to the Appendix as Exhibit
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   69-22 is a true and correct copy of the letter of rejection.
      Los Angeles, CA 90071




                                      13           227.    Moore v. Nagi (La Buena Market). On or around December 17, 2012, my office

                                      14   received Ronald Moore’s receipt and notes/questionnaire from his visit to La Buena

                                      15   Market. Attached to the Appendix as Exhibit 70-2 is a true and correct copies of the receipt my

                                      16   office received from Ronald Moore, attached as Exhibit 70-3 through 70-4 are additional receipts

                                      17   received from Ronald Moore. Attached as Exhibit 70-5 is a true and correct copy of the initial

                                      18   rejection letter which was sent by my office to Ronald Moore.

                                      19           228.    After receiving additional information from Ronald Moore in 2013, my office
                                      20   created the attached “Barrier Memo” which summarized his claims about encountering barriers

                                      21   during his visit to the business. My office then provided the Barrier Memo to an investigator in

                                      22   order to inspect the business and confirm whether or not the barriers identified by Ronald Moore

                                      23   were legally valid. Attached to the Appendix as Exhibit 70-6 through 70-7 is a true and correct

                                      24   copy of the Barrier Memo that was provided to the investigator and returned to my office with the

                                      25   right column completed with investigator’s findings.

                                      26           229.    Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                    -53-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 70-8 through 70-15 is a true

                                       2   and correct copy of the fee agreement mailed to Ronald Moore accepting the case, Attached to the

                                       3   Appendix as Exhibit 70-16 through 70-25 is a true and correct copy of the verified Complaint my

                                       4   office filed on his behalf.

                                       5           230.    Moore v. Nimatex Co. (Arco). On or around May 30, 2014, my office received

                                       6   Ronald Moore’s receipt and notes/questionnaire from his visit to Arco. Attached to the Appendix

                                       7   as Exhibit 71-2 is a true and correct copy of the receipt my office received from Ronald Moore,

                                       8   attached as Exhibit 71-3 through 71-4 are the notes/questionnaire we received from Ronald Moore

                                       9   and attached as Exhibit 71-5 is the acknowledgement letter my office sent Ronald Moore after
                                      10   receiving documentation of his visit.

                                      11           231.    After receiving this information from Ronald Moore, my office created the attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
      Los Angeles, CA 90071




                                      13   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      14   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      15   valid. Attached to the Appendix as Exhibit 71-6 through 71-7 is a true and correct copy of the

                                      16   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      17   completed with investigator’s findings.

                                      18           232.    Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 71-8 through 71-16 is a true

                                      21   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 71-17

                                      22   through 71-27 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      23           233.    Moore v. Park (Big Stop Food Mart). On or around February 11, 2014, my office

                                      24   received Ronald Moore’s receipt and notes/questionnaire from his visit to Big Stop Food

                                      25   Mart. Attached to the Appendix as Exhibit 72-2 is a true and correct copy of the receipt my office

                                      26   received from Ronald Moore, attached as Exhibit 72-3 through 72-4 are the notes/questionnaire
                                      27   we received from Ronald Moore and attached as Exhibit 72-5 is the acknowledgement letter my

                                      28                                                  -54-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   office sent Ronald Moore after receiving documentation of his visit.

                                       2          234.    After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       5   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       6   valid. Attached to the Appendix as Exhibit 72-6 through 72-7 is a true and correct copy of the

                                       7   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       8   completed with investigator’s findings.

                                       9          235.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 72-8 through 72-16 is a true
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 72-17
      Los Angeles, CA 90071




                                      13   through 72-27 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      14          236.    Moore v. Piccolos Pizza Inc. (Papa Murphy). On or around November 2010, my

                                      15   office received Ronald Moore’s receipt from his visit to Papa Murphy’s. Attached to the Appendix

                                      16   as Exhibit 73-2 is a true and correct copy of the receipt my office received from Ronald Moore.

                                      17          237.    After receiving this information from Ronald Moore, my office confirmed whether

                                      18   or not the barriers identified by Ronald Moore were legally valid.

                                      19          238.    Based upon the information my office received from Ronald Moore, the
                                      20   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      21   disability lawsuit on his behalf.

                                      22          239.    Moore v. Pondicherry (Johnny Quik #161). On or around 2011, my office

                                      23   received Ronald Moore’s receipt and notes/questionnaire from his visit to Johnny Quik

                                      24   #161. Attached to the Appendix as Exhibit 74-2 and 74-3 are true and correct copies of the receipts

                                      25   my office received from Ronald Moore, attached as Exhibit 74-2 through 74-3 are the

                                      26   notes/questionnaire we received from Ronald Moore.
                                      27          240.    After receiving this information from Ronald Moore, my office confirmed whether

                                      28                                                  -55-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   or not the barriers identified by Ronald Moore were legally valid.

                                       2          241.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 74-4 through 74-12 is a true

                                       5   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 74-13

                                       6   through 74-21 is a true and correct copy of the Complaint my office filed on his behalf.

                                       7          242.    Moore v. Prolo Family Clovis LLC (MGA Liquor). On or around July of 2014,

                                       8   my office received Ronald Moore’s receipts and notes/questionnaire from his visits to MGA

                                       9   Liquor. Attached to the Appendix as Exhibit 75-2 and 75-3 is a true and correct copy of the receipt
                                      10   my office received from Ronald Moore, attached as Exhibit 75-4 through 75-9 are the

                                      11   notes/questionnaire we received from Ronald Moore and attached as Exhibit 75-10 is the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.
      Los Angeles, CA 90071




                                      13          243.      After receiving this information from Ronald Moore, my office created the

                                      14   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      15   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      16   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      17   legally valid. Attached to the Appendix as Exhibit 75-11 is a true and correct copy of the Barrier

                                      18   Memo that was provided to the investigator and returned to my office with the right column

                                      19   completed with investigator’s findings.
                                      20          244.    Based upon the information my office received from Ronald Moore, the

                                      21   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      22   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 75-12 is a true and correct

                                      23   copy of my letter accepting the case, Attached to the Appendix as Exhibit 75-13 through 75-22 is

                                      24   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      25          245.    Moore v. QFS Incorporated (Shell). On or around June 10, 2014, my office

                                      26   received Ronald Moore’s receipt and notes/questionnaire from his visit to Shell. Attached to the
                                      27   Appendix as Exhibit 76-2 through 76-4 are true and correct copies of the receipts my office

                                      28                                                  -56-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   received from Ronald Moore, attached as Exhibit 76-5 through 76-6 are the notes/questionnaire

                                       2   we received from Ronald Moore and attached as Exhibit 76-7 is the acknowledgement letter my

                                       3   office sent Ronald Moore after receiving documentation of his visit.

                                       4          246.    After receiving this information from Ronald Moore, my office created the attached

                                       5   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       7   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       8   valid. Attached to the Appendix as Exhibit 76-8 is a true and correct copy of the Barrier Memo

                                       9   that was provided to the investigator and returned to my office with the right column completed
                                      10   with investigator’s findings.

                                      11          247.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 76-9 is a true and correct

                                      14   copy of my letter accepting the case, Attached to the Appendix as Exhibit 76-10 through 76-19 is

                                      15   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      16          248.    Moore v. Refai (USA Liquors). On or around May 29, 2014, my office received

                                      17   Ronald Moore’s receipt and notes/questionnaire from his visit to USA Liquors. Attached to the

                                      18   Appendix as Exhibit 77-2 is a true and correct copy of the receipt my office received from Ronald

                                      19   Moore, attached as Exhibit 77-3 through 77-4 are the notes/questionnaire we received from Ronald
                                      20   Moore and attached as Exhibit 77-5 is the acknowledgement letter my office sent Ronald Moore

                                      21   after receiving documentation of his visit.

                                      22          249.    After receiving this information from Ronald Moore, my office created the attached

                                      23   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      24   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      25   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      26   valid. Attached to the Appendix as Exhibit 77-6 is a true and correct copy of the Barrier Memo
                                      27   that was provided to the investigator and as Exhibit 77-7 through 77-8 is a true and correct copy

                                      28                                                  -57-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   as it was returned to my office with the right column completed with investigator’s findings.

                                       2          250.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 77-9 is a true and correct

                                       5   copy of my letter accepting the case.

                                       6          251.    Moore v. Robinson Oil. In 2010, my office received Ronald Moore’s receipts and

                                       7   notes/questionnaire from his visit to Rotten Robbie. Attached to the Appendix as Exhibit 78-2

                                       8   through 78-4 are true and correct copies of the receipts my office received from Ronald Moore.

                                       9          252.    After receiving this information from Ronald Moore, my office investigated his
                                      10   claims and determined that the barriers identified by Ronald Moore were legally valid.

                                      11          253.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 78-5 to 78-31 is a true and

                                      14   correct copy of the First Amended Complaint.

                                      15          254.    Moore v. Rose & Ybarra Restaurants, Inc. (Dollar Fifty Store & Ryan’s

                                      16   Place). On or around 2010, my office received Ronald Moore’s receipt and notes/questionnaire

                                      17   from his visit to Dollar Fifty and Ryan’s Place. Attached to the Appendix as Exhibit 79-2 through

                                      18   79-4 is a true and correct copy of the receipts my office received from Ronald Moore, attached as

                                      19   Exhibit 79-2 through 79-4 are the notes/questionnaire we received from Ronald Moore.
                                      20          255.    After receiving this information from Ronald Moore, my office confirmed that the

                                      21   barriers identified by Ronald Moore were legally valid.

                                      22          256.    Based upon the information my office received from Ronald Moore, the

                                      23   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      24   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 79-5 through 79-27 is a true

                                      25   and correct copy of my letter accepting the case.

                                      26          257.    Moore v. Rowell Family LLC (Express Grill, Bingo Donuts). On or around July
                                      27   1, 2014, my office received Ronald Moore’s receipts and notes/questionnaire from his visits to

                                      28                                                  -58-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Express Grill and Bingo Donuts. Attached to the Appendix as Exhibits 80-2 and 80-3 are

                                       2   true and correct copies of the receipts my office received from Ronald Moore, attached as Exhibit

                                       3   80-4 through 80-9 are the notes/questionnaire we received from Ronald Moore and attached as

                                       4   Exhibit 80-10 is the acknowledgement letter my office sent Ronald Moore after receiving

                                       5   documentation of his visit.

                                       6          258.    After receiving this information from Ronald Moore, my office created the attached

                                       7   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       8   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       9   business and confirm whether or not the barriers identified by Ronald Moore were legally
                                      10   valid. Attached to the Appendix as Exhibit 80-11 and 80-12 is a true and correct copy of the

                                      11   Barrier Memo that was provided to the investigator and Exhibit 80-13 through 80-14 as returned
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   to my office with the right column completed with investigator’s findings.
      Los Angeles, CA 90071




                                      13          259.    Based upon the information my office received from Ronald Moore, the

                                      14   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      15   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 80-15 is a true and correct

                                      16   copy of my letter accepting the case, Attached to the Appendix as Exhibit 80-16 through 80-27 is

                                      17   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      18          260.    Moore v. Ruiz (Chile My Corona). On or around December 15, 2011 and then in

                                      19   2014 my office received Ronald Moore’s receipts and notes/questionnaire from his visit to Chile
                                      20   My Corona. Attached to the Appendix as Exhibit 81-2 is a true and correct copy of the receipt my

                                      21   office received from Ronald Moore, attached as Exhibit 81-3 through 81-4 are the

                                      22   notes/questionnaire we received from Ronald Moore and attached as Exhibit 81-5 is the

                                      23   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      24          261.     After receiving this information from Ronald Moore, my office confirmed that the

                                      25   barriers identified by Ronald Moore were legally valid.

                                      26          262.    Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                  -59-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 81-6 is a true and correct

                                       2   copy of my letter accepting the case, Attached to the Appendix as Exhibit 81-7 through 81-15 is a

                                       3   true and correct copy of the Complaint my office filed on his behalf.

                                       4          263.    Moore v. Sarantos (Clovis 500 Club). On or around February 18, 2014, my office

                                       5   received Ronald Moore’s receipt and notes/questionnaire from his visit to Clovis 500

                                       6   Club. Attached to the Appendix as Exhibit 82-2 is a true and correct copy of the receipt my office

                                       7   received from Ronald Moore, attached as Exhibit 82-3 through 82-4 are the notes/questionnaire

                                       8   we received from Ronald Moore and attached as Exhibit 82-5 is the acknowledgement letter my

                                       9   office sent Ronald Moore after receiving documentation of his visit.
                                      10          264.    After receiving this information from Ronald Moore, my office created the attached

                                      11   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   business. My office then provided the Barrier Memo to an investigator in order to inspect the
      Los Angeles, CA 90071




                                      13   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      14   valid. Attached to the Appendix as Exhibit 82-6 through 82-9 is a true and correct copy of the

                                      15   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      16   completed with investigator’s findings.

                                      17          265.    Although I initially rejected the case, see attached as Exhibit 82-20 but based on

                                      18   the additional information my office received from Ronald Moore, the investigator and other

                                      19   sources, I came to believe that Ronald Moore had valid case and decided to accept representation
                                      20   and file a disability lawsuit on his behalf. Attached to the Appendix as Exhibit 82-10 through 82-

                                      21   19 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      22          266.    Moore v. Schiff (Frosty Queen). On or around July 1, 2014, my office received

                                      23   Ronald Moore’s receipt and notes/questionnaire from his visit to Frosty Queen. Attached to the

                                      24   Appendix as Exhibit 83-2 is a true and correct copy of the receipt my office received from Ronald

                                      25   Moore, attached as Exhibit 83-3 through 83-4 are the notes/questionnaire we received from Ronald

                                      26   Moore and attached as Exhibit 83-5 is the acknowledgement letter my office sent Ronald Moore
                                      27   after receiving documentation of his visit.

                                      28                                                  -60-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          267.    After receiving this information from Ronald Moore, my office created the attached

                                       2   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       3   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       4   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       5   valid. Attached to the Appendix as Exhibit 83-6 is a true and correct copy of the Barrier Memo

                                       6   that was provided to the investigator and returned to my office with the right column completed

                                       7   with investigator’s findings.

                                       8          268.    Based upon the information my office received from Ronald Moore, the

                                       9   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      10   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 83-7 is a true and correct

                                      11   copy of my letter accepting the case, Attached to the Appendix as Exhibit 83-8 through 83-18 is a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   true and correct copy of the verified Complaint my office filed on his behalf.
      Los Angeles, CA 90071




                                      13          269.    Moore v. Sekhon (Cedar Market). On or around May 30, 2014, my office

                                      14   received Ronald Moore’s receipt and notes/questionnaire from his visit to Cedar Market. Attached

                                      15   to the Appendix as Exhibit 84-2 is a true and correct copy of the receipt my office received from

                                      16   Ronald Moore, attached as Exhibit 84-3 through 84-4 are the notes/questionnaire we received from

                                      17   Ronald Moore and attached as Exhibit 84-5 is the acknowledgement letter my office sent Ronald

                                      18   Moore after receiving documentation of his visit.

                                      19          270.    After receiving this information from Ronald Moore, my office created the attached
                                      20   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      21   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      22   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      23   valid. Attached to the Appendix as Exhibit 84-7 is a true and correct copy of the Barrier Memo

                                      24   that was provided to the investigator and Exhibit 84-6 as it was returned to my office with the right

                                      25   column completed with investigator’s findings.

                                      26          271.    Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                   -61-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 84-8 is a true and correct

                                       2   copy of my letter accepting the case, Attached to the Appendix as Exhibit 84-9 through 84-18 is a

                                       3   true and correct copy of the verified Complaint my office filed on his behalf.

                                       4          272.    Moore v. Shaw Blackstone Center LLC (Lamps Plus, Skechers, Port of Subs).

                                       5   On or around March of 2013, my office received Ronald Moore’s receipts and notes/questionnaire

                                       6   from his visits to Papa Murphy’s, Skechers and Port of Subs. Attached to the Appendix as Exhibit

                                       7   85-2 through 85-3, 85-5 through 85-9 are true and correct copies of the receipts my office received

                                       8   from Ronald Moore, attached as Exhibit 85-4, 85-7 through 85-16 are the notes/questionnaire we

                                       9   received from Ronald Moore.
                                      10          273.    After receiving this information from Ronald Moore, my office created the attached

                                      11   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   business. My office then provided the Barrier Memo to an investigator in order to inspect the
      Los Angeles, CA 90071




                                      13   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      14   valid. Attached to the Appendix as Exhibit 85-17 through 85-26 are true and correct copies of the

                                      15   Barrier Memos that were provided to the investigator and returned to my office with the right

                                      16   column completed with investigator’s findings.

                                      17          274.    Based upon the information my office received from Ronald Moore, the

                                      18   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      19   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 85-27 is a true and correct
                                      20   copy of my letter accepting the case, Attached to the Appendix as Exhibit 85-28 through 85-41 is

                                      21   a true and correct copy of the first draft complaint sent to Ronald Moore for his review, Attached

                                      22   to the Appendix as Exhibit 85-42 through 85-55 is a true and correct copy of the revised draft sent

                                      23   to Ronald Moore and, Attached to the Appendix as Exhibit 85-56 through 69 is a true and correct

                                      24   copy of the verified Complaint my office filed on his behalf.

                                      25          275.    Moore v. Simone (Madera Family Mart). On or around July 1, 2014, my office

                                      26   received Ronald Moore’s receipt and notes/questionnaire from his visit to Madera Family
                                      27   Mart. Attached to the Appendix as Exhibit 86-2 is a true and correct copy of the receipt my office

                                      28                                                  -62-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   received from Ronald Moore, attached as Exhibit 86-3 through 86-4 are the notes/questionnaire

                                       2   we received from Ronald Moore and attached as Exhibit 86-5 is the acknowledgement letter my

                                       3   office sent Ronald Moore after receiving documentation of his visit.

                                       4          276.    After receiving this information from Ronald Moore, my office created the attached

                                       5   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       7   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       8   valid. Attached to the Appendix as Exhibit 86-6 is a true and correct copy of the Barrier Memo

                                       9   that was provided to the investigator and returned to my office with the right column completed
                                      10   with investigator’s findings.

                                      11          277.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 86-7 is a true and correct

                                      14   copy of my letter accepting the case, Attached to the Appendix as Exhibit 86-8 through 86-18 is a

                                      15   true and correct copy of the verified Complaint my office filed on his behalf.

                                      16          278.    Moore v. Singh (El Bajio & Buy Rite). On or around 2012 and 2013, my office

                                      17   received Ronald Moore’s receipts and notes/questionnaire from his visits to El Bajio and Buy

                                      18   Rite. Attached to the Appendix as Exhibit 87-2 through 87-9 are true and correct copies of the

                                      19   receipts my office received from Ronald Moore, attached as Exhibit 87-7, 87-9 through 87-16 are
                                      20   the notes/questionnaire we received from Ronald Moore and attached as Exhibit 87-17 through

                                      21   87-20 are the acknowledgement letters my office sent Ronald Moore after receiving

                                      22   documentation of his visit.

                                      23          279.    After receiving this information from Ronald Moore, my office confirmed that

                                      24   barriers identified by Ronald Moore were legally valid.

                                      25          280.    Based upon the information my office received from Ronald Moore, the

                                      26   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      27   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 87-21 is a true and correct

                                      28                                                  -63-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   copy of my letter accepting the case, Attached to the Appendix as Exhibit 87-22 through 87-33 is

                                       2   a true and correct copy of the draft complaint sent to Ronald Moore for his review, and Attached

                                       3   to the Appendix as 87-34 through 87- 46 is the verified Complaint my office filed on his behalf.

                                       4          281.     Moore v. Singh (Ernie’s Liquor). On or around September 13, 2010, my office

                                       5   received Ronald Moore’s receipt and notes/questionnaire from his visit to Ernie’s

                                       6   Liquor. Attached to the Appendix as Exhibit 88-2 is a true and correct copy of the receipt my

                                       7   office received from Ronald Moore, attached as Exhibit 88-3 through 88-4 are the

                                       8   notes/questionnaire we received from Ronald Moore.

                                       9          282.    After receiving this information from Ronald Moore, my office confirmed that the
                                      10   barriers encountered by Ronald Moore were legally valid.

                                      11          283.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 88-5 is a true and correct

                                      14   copy of my letter accepting the case.

                                      15          284.    Moore v. Singh (Handi Stop). On or around June 11, 2014 my office received

                                      16   Ronald Moore’s receipt and notes/questionnaire from his visit to Handi Stop. Attached to the

                                      17   Appendix as Exhibit 89-2 is a true and correct copy of the receipt my office received from Ronald

                                      18   Moore, attached as Exhibit 89-3 and 89-4 are the notes/questionnaire we received from Ronald

                                      19   Moore and attached as Exhibit 89-5 through 89-6 are the acknowledgement letters my office sent
                                      20   Ronald Moore after receiving documentation of his visit.

                                      21          285.    After receiving this information from Ronald Moore, my office created the attached

                                      22   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      23   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      24   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      25   valid. Attached to the Appendix as Exhibit 89-7 is a true and correct copy of the Barrier Memo

                                      26   that was provided to the investigator and returned to my office with the right column completed
                                      27   with investigator’s findings.

                                      28                                                 -64-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          286.    Based upon the information my office received from Ronald Moore, the

                                       2   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       3   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 89-8 through 89-16 is a true

                                       4   and correct copy of my letter accepting the case. Attached to the Appendix as Exhibit 89-17

                                       5   through 89-25 is the First Amended Complaint and the verification provided by Ronald Moore.

                                       6          287.    Moore v. Singh (K&A Liquor). On or around March 6, 2014, my office received

                                       7   Ronald Moore’s receipt and notes/questionnaire from his visit to K & A Liquor. Attached to the

                                       8   Appendix as Exhibit 90-2 is a true and correct copy of the receipt my office received from Ronald

                                       9   Moore, attached as Exhibit 90-3 through 90-4 are the notes/questionnaire we received from Ronald
                                      10   Moore and attached as Exhibit 90-5 is the acknowledgement letter my office sent Ronald Moore

                                      11   after receiving documentation of his visit.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          288.    After receiving this information from Ronald Moore, my office created the attached
      Los Angeles, CA 90071




                                      13   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      14   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      15   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      16   valid. Attached to the Appendix as Exhibit 90-6 is a true and correct copy of the Barrier Memo

                                      17   that was provided to the investigator and returned to my office with the right column completed

                                      18   with investigator’s findings.

                                      19          289.    Based upon the information my office received from Ronald Moore, the
                                      20   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      21   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 90-7 through 90-16 is a true

                                      22   and correct copy of the verified Complaint my office filed on his behalf.

                                      23          290.    Moore v. Singh (PB Liquor Food). On or around February 18, 2014, my office

                                      24   received Ronald Moore’s receipt and notes/questionnaire from his visit to PB Liquor. Attached to

                                      25   the Appendix as Exhibit 91-2 is a true and correct copy of the receipt my office received from

                                      26   Ronald Moore, attached as Exhibit 91-3 through 91-4 are the notes/questionnaire we received from
                                      27   Ronald Moore and attached as Exhibit 91-5 is the acknowledgement letter my office sent Ronald

                                      28                                                  -65-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Moore after receiving documentation of his visit.

                                       2          291.    After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       5   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       6   valid. Attached to the Appendix as Exhibit 91-6 is a true and correct copy of the Barrier Memo

                                       7   that was provided to the investigator and as Exhibit 91-7 is a true and correct copy of it as returned

                                       8   to my office with the right column completed with investigator’s findings.

                                       9          292.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 91-8 is a true and correct
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copy of my letter accepting the case, Attached to the Appendix as Exhibit 91-9 through 91-18 is a
      Los Angeles, CA 90071




                                      13   true and correct copy of the verified Complaint my office filed on his behalf.

                                      14          293.    Moore v. Singh (Quik Stop Mini Mart). On or around July 1, 2014 my office

                                      15   received Ronald Moore’s receipt and notes/questionnaire from his visit to Quik Stop Mini

                                      16   Mart. Attached to the Appendix as Exhibit 92-2 is a true and correct copy of the receipt my office

                                      17   received from Ronald Moore, attached as Exhibit 92-3 through 92-4 are the notes/questionnaire

                                      18   we received from Ronald Moore and attached as Exhibit 92-5 is the acknowledgement letter my

                                      19   office sent Ronald Moore after receiving documentation of his visit.
                                      20          294.    After receiving this information from Ronald Moore, my office created the attached

                                      21   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      22   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      23   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      24   valid. Attached to the Appendix as Exhibit 92-6 is a true and correct copy of the Barrier Memo

                                      25   that was provided to the investigator and returned to my office with the right column completed

                                      26   with investigator’s findings.
                                      27          295.    Based upon the information my office received from Ronald Moore, the

                                      28                                                   -66-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       2   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 92-7 is a true and correct

                                       3   copy of my letter accepting the case, Attached to the Appendix as Exhibit 92-8 through 92-17 is a

                                       4   true and correct copy of the verified Complaint my office filed on his behalf.

                                       5          296.    Moore v. Singh (Sukis Auto Shop Gas). On or around March 25, 2013, my office

                                       6   received Ronald Moore’s receipt and notes/questionnaire from his visit to Sukis Auto Shop

                                       7   Gas. Attached to the Appendix as Exhibit 93-2 is a true and correct copy of the receipt my office

                                       8   received from Ronald Moore, attached as Exhibit 93-3 through 93-4 are the notes/questionnaire

                                       9   we received from Ronald Moore and attached as Exhibit 93-5 is the acknowledgement letter my
                                      10   office sent Ronald Moore after receiving documentation of his visit.

                                      11          297.    After receiving this information from Ronald Moore, my office created the attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
      Los Angeles, CA 90071




                                      13   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      14   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      15   valid. Attached to the Appendix as Exhibit 93-6 is a true and correct copy of the Barrier Memo

                                      16   that was provided to the investigator and returned to my office with the right column completed

                                      17   with investigator’s findings.

                                      18          298.    Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 93-7 through 93-15 is a true

                                      21   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 93-16

                                      22   through 93-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      23          299.    Moore v. SNL Corp. (Quickway Food Store). On or around February 11, 2014,

                                      24   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Quickway

                                      25   Food Store. Attached to the Appendix as Exhibit 94-2 is a true and correct copy of the receipt my

                                      26   office received from Ronald Moore, attached as Exhibit 94-3 through 94-4 are the
                                      27   notes/questionnaire we received from Ronald Moore and attached as Exhibit 94-5 is the

                                      28                                                  -67-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                       2          300.    After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       5   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       6   valid. Attached to the Appendix as Exhibit 94-6 through 94-7 is a true and correct copy of the

                                       7   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       8   completed with investigator’s findings.

                                       9          301.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 94-8 is a true and correct
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copy of my letter accepting the case, Attached to the Appendix as Exhibit 94-10 through 94-20 is
      Los Angeles, CA 90071




                                      13   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      14          302.    Moore v. Songu (B & B Liquor). On or around July 1, 2014, my office received

                                      15   Ronald Moore’s receipt and notes/questionnaire from his visit to B&B Liquor. Attached to the

                                      16   Appendix as Exhibit 95-2 is a true and correct copy of the receipt my office received from Ronald

                                      17   Moore, attached as Exhibit 95-3 through 95-4 are the notes/questionnaire we received from Ronald

                                      18   Moore and attached as Exhibit 95-5 is the acknowledgement letter my office sent Ronald Moore

                                      19   after receiving documentation of his visit.
                                      20          303.    After receiving this information from Ronald Moore, my office created the attached

                                      21   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      22   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      23   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      24   valid. Attached to the Appendix as Exhibit 95-6 is a true and correct copy of the Barrier Memo

                                      25   that was provided to the investigator and returned to my office with the right column completed

                                      26   with investigator’s findings.
                                      27          304.    Based upon the information my office received from Ronald Moore, the

                                      28                                                  -68-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       2   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 95-7 is a true and correct

                                       3   copy of my letter accepting the case, Attached to the Appendix as Exhibit 95-8 through 95-17 is a

                                       4   true and correct copy of the verified Complaint my office filed on his behalf.

                                       5          305.    Moore v. Soto (La Enchilada). On or around August 20, 2014, my office received

                                       6   Ronald Moore’s receipt and notes/questionnaire from his visit to La Enchilada. Attached to the

                                       7   Appendix as Exhibit 96-2 is a true and correct copy of the receipt my office received from Ronald

                                       8   Moore, attached as Exhibit 96-3 through 96-6 are the notes/questionnaire we received from Ronald

                                       9   Moore and attached as Exhibit 96-7 is the acknowledgement letter my office sent Ronald Moore
                                      10   after receiving documentation of his visit.

                                      11          306.    After receiving this information from Ronald Moore, my office created the attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
      Los Angeles, CA 90071




                                      13   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      14   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      15   valid. Attached to the Appendix as Exhibit 96-8 is a true and correct copy of the Barrier Memo

                                      16   that was provided to the investigator and returned to my office with the right column completed

                                      17   with investigator’s findings.

                                      18          307.    Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 96-9 is a true and correct

                                      21   copy of my letter accepting the case, Attached to the Appendix as Exhibit 96-10 through 96-19 is

                                      22   a true and correct copy of the verified Complaint my office filed on his behalf.

                                      23          308.    Moore v. Singh (Stop n Shop). On or around 2010, my office received Ronald

                                      24   Moore’s receipt and notes/questionnaire from his visit to Stop n Shop. Attached to the Appendix

                                      25   as Exhibit 97-2 through 97-3 is a true and correct copies of the receipts my office received from

                                      26   Ronald Moore.
                                      27          309.    After receiving this information from Ronald Moore, my office confirmed that the

                                      28                                                  -69-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   barriers identified by Ronald Moore were legally valid.

                                       2          310.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 97-4 is a true and correct

                                       5   copy of my letter accepting the case.

                                       6          311.    Moore v. Sunflower Clovis Investors, LLC (Bobby Salazar’s Taqueria). On or

                                       7   around August 13, 2013, my office received Ronald Moore’s receipt and notes/questionnaire from

                                       8   his visit to Bobby Salazar’s. Attached to the Appendix as Exhibit 98-2 is a true and correct copy

                                       9   of the receipt my office received from Ronald Moore, attached as Exhibit 98-3 through 98-4 are
                                      10   the notes/questionnaire we received from Ronald Moore.

                                      11          312.    After receiving this information from Ronald Moore, my office created the attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
      Los Angeles, CA 90071




                                      13   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      14   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      15   valid. Attached to the Appendix as Exhibit 98-5 is a true and correct copy of the Barrier Memo

                                      16   that was provided to the investigator and returned to my office with the right column completed

                                      17   with investigator’s findings.

                                      18          313.    Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 98-6 is a true and correct

                                      21   copy of my letter accepting the case, Attached to the Appendix as Exhibit 98-7 through 98-16 is a

                                      22   true and correct copy of the verified Complaint my office filed on his behalf.

                                      23          314.    Moore v. Sunrise Square (Arsenio’s). On or around May 14, 2012, my office

                                      24   received Ronald Moore’s receipts and notes/questionnaire from his visits to Liquor King, Tandoori

                                      25   Night, Arsenio’s. Attached to the Appendix as Exhibits 99-2 through 99-3 are true and correct

                                      26   copies of the receipts my office received from Ronald Moore, attached as Exhibit 99-2 through
                                      27   99-3 are the notes/questionnaire we received from Ronald Moore and attached as Exhibit 99-4

                                      28                                                  -70-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   through 99-5 is the acknowledgement letter my office sent Ronald Moore after receiving

                                       2   documentation of his visit.

                                       3          315.    After receiving this information from Ronald Moore, my office confirmed his

                                       4   claims about encountering barriers during his visit to the business.

                                       5          316.    Based upon the information my office received from Ronald Moore, the

                                       6   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       7   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 99-6 through 99-14 is a true

                                       8   and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 99-15

                                       9   through 99-28 is a true and correct copy of the Complaint my office filed on his behalf. Based
                                      10   upon the information my office received from Ronald Moore, the investigator and other sources,

                                      11   I rejected the case against Tandoori Night. Attached to the Appendix as Exhibit 99-29 is a true
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   and correct copy of my letter rejecting the case against that facility.
      Los Angeles, CA 90071




                                      13          317.    Moore v. Talwandi & Son Inc. (Bottle House Liquor). On or around May 30,

                                      14   2014, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Bottle

                                      15   House Liquor. Attached to the Appendix as Exhibit 100-2 is a true and correct copy of the receipt

                                      16   my office received from Ronald Moore, attached as Exhibit 100-3 through 100-4 are the

                                      17   notes/questionnaire we received from Ronald Moore and attached as Exhibit 100-5 is the

                                      18   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      19          318.      After receiving this information from Ronald Moore, my office created the
                                      20   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      21   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      22   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      23   legally valid. Attached to the Appendix as Exhibit 100-6 is a true and correct copy of the Barrier

                                      24   Memo that was provided to the investigator and returned to my office with the right column

                                      25   completed with investigator’s findings.

                                      26          319.    Based upon the information my office received from Ronald Moore, the
                                      27   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      28                                                    -71-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 100-7 is a true and correct

                                       2   copy of my letter accepting the case, Attached to the Appendix as Exhibit 100-8 through 100-18

                                       3   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       4          320.    Moore v. The Pep Boys Manny Moe & Jack of California, Inc. (3655 N.

                                       5   Blackstone, Fresno) On or around May 2012, my office received Ronald Moore’s receipt and

                                       6   notes/questionnaire from his visit to Pep Boys. Attached to the Appendix as Exhibit 101-2 is a

                                       7   true and correct copy of the receipt my office received from Ronald Moore, attached as Exhibit

                                       8   101-2 are the notes/questionnaire we received from Ronald Moore.

                                       9          321.    After receiving this information from Ronald Moore, my office confirmed that
                                      10   barriers identified by Ronald Moore were legally valid.

                                      11          322.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 101-3 is a true and correct

                                      14   copy of my letter accepting the case.

                                      15          323.    Moore v. The Pep Boys Manny Moe & Jack of California, Inc. (693 W. Shaw

                                      16   Ave, Clovis). On or around May 29, 2014, my office received Ronald Moore’s receipt and

                                      17   notes/questionnaire from his visit to Pep Boys. Attached to the Appendix as Exhibit 102-2 is a

                                      18   true and correct copy of the receipt my office received from Ronald Moore, attached as Exhibit

                                      19   102-3 and 102-4 are the notes/questionnaire we received from Ronald Moore and attached as
                                      20   Exhibit 102-5 is the acknowledgement letter my office sent Ronald Moore after receiving

                                      21   documentation of his visit.

                                      22          324.    After receiving this information from Ronald Moore, my office created the attached

                                      23   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      24   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      25   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      26   valid. Attached to the Appendix as Exhibit 102-6 is a true and correct copy of the Barrier Memo
                                      27   that was provided to the investigator and returned to my office with the right column completed

                                      28                                                  -72-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   with investigator’s findings.

                                       2          325.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 102-7 through 102-15 is a

                                       5   true and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 102-16

                                       6   through 102-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       7          326.    Moore v. Times Square Holdings, LLC (Kar Wah Restaurant, JK Cigarettes,

                                       8   Big Lots, Plaza Ventana). On or around March of 2014, my office received Ronald Moore’s

                                       9   receipt and notes/questionnaire from his visit to Plaza Ventana, Kar Wah Restaurant, Big Lots, JK
                                      10   Cigarettes. Attached to the Appendix as Exhibit 103-2 through 103-6 are true and correct copies

                                      11   of the receipts my office received from Ronald Moore, attached as Exhibit 103-7 through 103-18
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   are the notes/questionnaire we received from Ronald Moore.
      Los Angeles, CA 90071




                                      13          327.    After receiving this information from Ronald Moore, my office created the attached

                                      14   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      15   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      16   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      17   valid. Attached to the Appendix as Exhibit 103-19 through 103-20 is a true and correct copy of

                                      18   the Barrier Memo that was provided to the investigator and Exhibit 103-21 through 103-22 as it

                                      19   was returned to my office with the right column completed with investigator’s findings.
                                      20          328.    Based upon the information my office received from Ronald Moore, the

                                      21   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      22   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 103-23 through 103-40 is a

                                      23   true and correct copy of my letter accepting the case against Kar Wah Restaurant and JK

                                      24   Cigarettes, Attached to the Appendix as Exhibit 103-41 through 103-51 is a true and correct copy

                                      25   of the verified Complaint my office filed on his behalf.

                                      26          329.    Moore v. Toledo (Toledito’s Mexican Restaurant). On or around August 12,
                                      27   2013, my office received Ronald Moore’s receipt and notes/questionnaire from his visit to

                                      28                                                  -73-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   Toledito’s Mexican Restaurant. Attached to the Appendix as Exhibit 104-2 is a true and correct

                                       2   copy of the receipt my office received from Ronald Moore, attached as Exhibit 104-3 through 104-

                                       3   4 are the notes/questionnaire we received from Ronald Moore.

                                       4          330.    After receiving this information from Ronald Moore, my office created the attached

                                       5   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       7   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       8   valid. Attached to the Appendix as Exhibit 104-5 is a true and correct copy of the Barrier Memo

                                       9   that was provided to the investigator and returned to my office with the right column completed
                                      10   with investigator’s findings.

                                      11          331.    Based upon the information my office received from Ronald Moore, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 104-6 through 104-14 is a

                                      14   true and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 104-15

                                      15   through 104-23 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      16          332.    Moore v. Topoozian (Kevin & Alex Liquor Deli). On or around July 1, 2014,

                                      17   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to Kevin & Alex

                                      18   Liquor Deli. Attached to the Appendix as Exhibit 105-2 is a true and correct copy of the receipt

                                      19   my office received from Ronald Moore, attached as Exhibit 105-3 through 105-4 are the
                                      20   notes/questionnaire we received from Ronald Moore and attached as Exhibit 105-5 is the

                                      21   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      22          333.      After receiving this information from Ronald Moore, my office created the

                                      23   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      24   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      25   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      26   legally valid. Attached to the Appendix as Exhibit 105-6 is a true and correct copy of the Barrier
                                      27   Memo that was provided to the investigator and as Exhibit 105-7 as it was returned to my office

                                      28                                                  -74-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   with the right column completed with investigator’s findings.

                                       2          334.    Based upon the information my office received from Ronald Moore, the

                                       3   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       4   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 105-8 is a true and correct

                                       5   copy of my letter accepting the case, Attached to the Appendix as Exhibit 105-9 through 105-19

                                       6   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       7          335.    Moore v. Torigian (Andre’s Liquor). On or around 2012 and 2013, my office

                                       8   received Ronald Moore’s receipts and notes/questionnaire from his visits to Andre’s

                                       9   Liquor. Attached to the Appendix as Exhibit 106-2 and 106-3 are true and correct copies of the
                                      10   receipts my office received from Ronald Moore, attached as Exhibit 106-2 and 106-4 are the

                                      11   notes/questionnaire we received from Ronald Moore.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          336.    After receiving this information from Ronald Moore, my office created the attached
      Los Angeles, CA 90071




                                      13   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      14   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      15   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      16   valid. Attached to the Appendix as Exhibit 106-5 is a true and correct copy of the Barrier Memo

                                      17   that was provided to the investigator and returned to my office with the right column completed

                                      18   with investigator’s findings.

                                      19          337.    Based upon the information my office received from Ronald Moore, the
                                      20   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      21   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 106-6 is a true and correct

                                      22   copy of my letter accepting the case, Attached to the Appendix as Exhibit 106-7 through 106-17

                                      23   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      24          338.    Moore v. Trini’s Oil, Inc. (Trinis Beacon). On or around August 15, 2013, and

                                      25   then again on or around 2014, my office received Ronald Moore’s receipts and notes/questionnaire

                                      26   from his visit to Trinis Beacon. Attached to the Appendix as Exhibit 107-2 and 107-3 are true and
                                      27   correct copies of the receipts my office received from Ronald Moore, attached as Exhibit 107-4

                                      28                                                  -75-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   and 107-5 are the notes/questionnaire we received from Ronald Moore.

                                       2          339.    After receiving this information from Ronald Moore, my office created the attached

                                       3   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                       4   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       5   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       6   valid. Attached to the Appendix as Exhibit 107-6 is a true and correct copy of the Barrier Memo

                                       7   that was provided to the investigator and returned to my office with the right column completed

                                       8   with investigator’s findings.

                                       9          340.    Based upon the information my office received from Ronald Moore, the
                                      10   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      11   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 107-8 through 107-15 is a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   true and correct copy of my letter accepting the case, Attached to the Appendix as Exhibit 107-16
      Los Angeles, CA 90071




                                      13   through 107-25 is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      14          341.    Moore v. Victoria Fresno Realty, LLC (King of Kabob). On or around 2010,

                                      15   my office received Ronald Moore’s receipt and notes/questionnaire from his visit to King of

                                      16   Kabob. Attached to the Appendix as Exhibit 108-2 is a true and correct copy of the receipt my

                                      17   office received from Ronald Moore, attached as Exhibit 108-3 are the notes/questionnaire we

                                      18   received from Ronald Moore and attached as Exhibit 108-4 is the acknowledgement letter my

                                      19   office sent Ronald Moore after receiving documentation of his visit.
                                      20          342.    After receiving this information from Ronald Moore, my office created the attached

                                      21   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      22   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      23   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                      24   valid. Attached to the Appendix as Exhibit 108-5 is a true and correct copy of the Barrier Memo

                                      25   that was provided to the investigator and returned to my office with the right column completed

                                      26   with investigator’s findings.
                                      27          343.    Based upon the information my office received from Ronald Moore, the

                                      28                                                  -76-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       2   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 108-6 is a true and correct

                                       3   copy of my letter accepting the case, Attached to the Appendix as Exhibit 108-7 through 108-17

                                       4   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                       5          344.    Moore v. Villa Mart, Inc. On or around 2010 and also in 2013, my office received

                                       6   Ronald Moore’s receipts and notes/questionnaire from his visits to Villa Food Mart. Attached to

                                       7   the Appendix as Exhibit 109-2 and 109-3 are true and correct copies of the receipts my office

                                       8   received from Ronald Moore, attached as Exhibit 109-2 and 109-3 are the notes/questionnaire we

                                       9   received from Ronald Moore and attached as Exhibit 109-4 is the acknowledgement letter my
                                      10   office sent Ronald Moore after receiving documentation of his visit.

                                      11          345.    After receiving this information from Ronald Moore, my office confirmed his
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   claims about encountering barriers during his visit to the business were legally valid.
      Los Angeles, CA 90071




                                      13          346.    Based upon the information my office received from Ronald Moore, the

                                      14   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      15   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 109-7 through 109-17 is a

                                      16   true and correct copy of the fee agreement signed by Ronald Moore after I accepted the case,

                                      17   Attached to the Appendix as Exhibit 109-6 is a true and correct copy of the first page of the

                                      18   Complaint my office filed on his behalf.

                                      19          347.    Moore v. Vituma Properties, LLC (KFC). On or around June 19, 2014, my office
                                      20   received Ronald Moore’s receipt and notes/questionnaire from his visit to KFC. Attached to the

                                      21   Appendix as Exhibit 110-2 is a true and correct copy of the receipt my office received from Ronald

                                      22   Moore, attached as Exhibit 110-3 through 110-4 are the notes/questionnaire we received from

                                      23   Ronald Moore and attached as Exhibit 110-5 is the acknowledgement letter my office sent Ronald

                                      24   Moore after receiving documentation of his visit.

                                      25          348.    After receiving this information from Ronald Moore, my office created the attached

                                      26   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the
                                      27   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      28                                                  -77-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   business and confirm whether or not the barriers identified by Ronald Moore were legally

                                       2   valid. Attached to the Appendix as Exhibit 110-6 through 110-7 is a true and correct copy of the

                                       3   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                       4   completed with investigator’s findings.

                                       5          349.    Based upon the information my office received from Ronald Moore, the

                                       6   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       7   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 110-8 is a true and correct

                                       8   copy of my letter accepting the case, Attached to the Appendix as Exhibit 110-9 through 110-19

                                       9   is a true and correct copy of the verified Complaint my office filed on his behalf.
                                      10          350.    Moore v. Vohra (Arco). On or around June 11, 2014, my office received Ronald

                                      11   Moore’s receipts and notes/questionnaire from his visits to Arco. Attached to the Appendix as
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Exhibit 111-2 and 111-3 are true and correct copies of the receipts my office received from Ronald
      Los Angeles, CA 90071




                                      13   Moore, attached as Exhibit 111-4 and 111-5 are the notes/questionnaire we received from Ronald

                                      14   Moore and attached as Exhibit 111-6 is the acknowledgement letter my office sent Ronald Moore

                                      15   after receiving documentation of his visit.

                                      16          351.    After receiving this information from Ronald Moore, my office created the attached

                                      17   “Barrier Memo” which summarized his claims about encountering barriers during his visit to the

                                      18   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                      19   business and confirm whether or not the barriers identified by Ronald Moore were legally
                                      20   valid. Attached to the Appendix as Exhibit 111-7 and 111-8 is a true and correct copy of the

                                      21   Barrier Memo that was provided to the investigator and returned to my office with the right column

                                      22   completed with investigator’s findings.

                                      23          352.    Based upon the information my office received from Ronald Moore, the

                                      24   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                      25   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 111-9 is a true and correct

                                      26   copy of my letter accepting the case, Attached to the Appendix as Exhibit 111-10 through 111-20
                                      27   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      28                                                  -78-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          353.    Moore v. Westfield Investment & Associates LLC (Robertito’s Taco Shop).

                                       2   On or around May 14, 2012 and again in late 2013, my office received Ronald Moore’s receipt

                                       3   and notes/questionnaire from his visit to Robertito’s Taco Shop. Attached to the Appendix as

                                       4   Exhibit 112-2 is a true and correct copy of the receipt my office received from Ronald Moore,

                                       5   attached as Exhibit 112-3 through 112-4 are the notes/questionnaire we received from Ronald

                                       6   Moore and attached as Exhibit 112-5 and 112-6 is the acknowledgement letter my office sent

                                       7   Ronald Moore after receiving documentation of his visit.

                                       8          354.    After receiving this information from Ronald Moore, my office confirmed that the

                                       9   barriers identified by Ronald Moore were legally valid.
                                      10          355.    Based upon the information my office received from Ronald Moore, the

                                      11   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 112-7 is a true and correct
      Los Angeles, CA 90071




                                      13   copy of my letter accepting the case, Attached to the Appendix as Exhibit 112-8 through 112-16

                                      14   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      15          356.    Moore v. Wong (Toby’s Vapes and More). On or around July 1, 2014, my office

                                      16   received Ronald Moore’s receipt and notes/questionnaire from his visit to Toby’s Vapes and

                                      17   More. Attached to the Appendix as Exhibit 113-2 is a true and correct copy of the receipt my

                                      18   office received from Ronald Moore, attached as Exhibit 113-3 through 113-4 are the

                                      19   notes/questionnaire we received from Ronald Moore and attached as Exhibit 113-5 is the
                                      20   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      21          357.      After receiving this information from Ronald Moore, my office created the

                                      22   attached “Barrier Memo” which summarized his claims about encountering barriers during his

                                      23   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      24   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      25   legally valid. Attached to the Appendix as Exhibit 113-6 is a true and correct copy of the Barrier

                                      26   Memo that was provided to the investigator and returned to my office with the right column
                                      27   completed with investigator’s findings.

                                      28                                                  -79-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          358.    Based upon the information my office received from Ronald Moore, the

                                       2   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a

                                       3   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 113-7 through 113-17 is a

                                       4   true and correct copy of the verified Complaint my office filed on his behalf.

                                       5          359.    Moore v. Zamzami (City Wide Market). On or around May 30, 2014, my office

                                       6   received Ronald Moore’s receipt and notes/questionnaire from his visit to City Wide

                                       7   Market. Attached to the Appendix as Exhibit 114-2 is a true and correct copy of the receipt my

                                       8   office received from Ronald Moore, attached as Exhibit 114-3 and 114-4 are the

                                       9   notes/questionnaire we received from Ronald Moore and attached as Exhibit 114-5 is the
                                      10   acknowledgement letter my office sent Ronald Moore after receiving documentation of his visit.

                                      11          360.     After receiving this information from Ronald Moore, my office created the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   attached “Barrier Memo” which summarized his claims about encountering barriers during his
      Los Angeles, CA 90071




                                      13   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      14   inspect the business and confirm whether or not the barriers identified by Ronald Moore were

                                      15   legally valid. Attached to the Appendix as Exhibit 114-6 is a true and correct copy of the Barrier

                                      16   Memo that was provided to the investigator and returned to my office with the right column

                                      17   completed with investigator’s findings.

                                      18          361.    Based upon the information my office received from Ronald Moore, the

                                      19   investigator and other sources, I believed that Ronald Moore had valid case and decided to file a
                                      20   disability lawsuit on his behalf. Attached to the Appendix as Exhibit 114-7 is a true and correct

                                      21   copy of my letter accepting the case, Attached to the Appendix as Exhibit 114-8 through 114-17

                                      22   is a true and correct copy of the verified Complaint my office filed on his behalf.

                                      23          362.    Saniefar has also identified the following cases filed by one of my other clients

                                      24   Rachel Lobato as being at issue in this action.

                                      25          363.    Lobato v. Garcia (Teazar World Tea Market). On or around April 29, 2015, my

                                      26   office received Rachel Lobato’s receipt and notes/questionnaire from her visit to Teazer World
                                      27   Tea Market. Attached to the Appendix as Exhibit 115-2 is a true and correct copy of the receipt

                                      28                                                  -80-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   my office received from Rachel Lobato, attached as Exhibit 115-3 through 115-16 are the

                                       2   notes/questionnaire we received from Rachel Lobato and attached as Exhibit 115-17 is the

                                       3   acknowledgement letter my office sent Rachel Lobato receiving documentation of her visit.

                                       4          364.    After receiving this information from Rachel Lobato, my office created the attached

                                       5   “Barrier Memo” which summarized her claims about encountering barriers during her visit to the

                                       6   business. My office then provided the Barrier Memo to an investigator in order to inspect the

                                       7   business and confirm whether or not the barriers identified by Rachel Lobato were legally

                                       8   valid. Attached to the Appendix as Exhibit 115-18 is a true and correct copy of the Barrier Memo

                                       9   that was provided to the investigator and returned to my office with the right column completed
                                      10   with investigator’s findings.

                                      11          365.    Based upon the information my office received from Rachel Lobato, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   investigator and other sources, I believed that Rachel Lobato had valid case and decided to file a
      Los Angeles, CA 90071




                                      13   disability lawsuit on her behalf. Attached to the Appendix as Exhibit 115-19 through 115-23 is a

                                      14   true and correct copy of the fee agreement signed by Rachel Lobato accepting the case, Attached

                                      15   to the Appendix as Exhibit 115-24 through 115-34 is a true and correct copy of the verified

                                      16   Complaint my office filed on her behalf.

                                      17          366.    Lobato v. Lopez (El Campesino Mexican Restaurant). On or around April 10,

                                      18   2015, my office received Rachel Lobato’s receipt and notes/questionnaire from her visit to El

                                      19   Campesino Mexican Restaurant. Attached to the Appendix as Exhibit 116-2 is a true and correct
                                      20   copy of the receipt my office received from Rachel Lobato, attached as Exhibit 116-3 through 116-

                                      21   6 are the notes/questionnaire we received from Rachel Lobato and attached as Exhibit 116-7 is the

                                      22   acknowledgement letter my office sent Rachel Lobato after receiving documentation of her visit.

                                      23          367.     After receiving this information from Rachel Lobato, my office created the

                                      24   attached “Barrier Memo” which summarized her claims about encountering barriers during her

                                      25   visit to the business. My office then provided the Barrier Memo to an investigator in order to

                                      26   inspect the business and confirm whether or not the barriers identified by Rachel Lobato were
                                      27   legally valid. Attached to the Appendix as Exhibit 116-8 through 116-9 is a true and correct copy

                                      28                                                 -81-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   of the Barrier Memo that was provided to the investigator and returned to my office with the right

                                       2   column completed with investigator’s findings.

                                       3          368.      Based upon the information my office received from Rachel Lobato, the

                                       4   investigator and other sources, I believed that Rachel Lobato had valid case and decided to file a

                                       5   disability lawsuit on her behalf. Attached to the Appendix as Exhibit 116-10 through 116-14 is a

                                       6   true and correct copy of the fee agreement signed by Rachel Lobato, Attached to the Appendix as

                                       7   Exhibit 116-15 through 116-25 is a true and correct copy of the verified Complaint my office filed

                                       8   on her behalf.

                                       9          369.      Ronald Moore provided the law firm with receipts, notes and/or questionnaires for
                                      10   at least over 130 other businesses that he sued in California. To the extent any of Ronald’s other

                                      11   receipts, notes or questionnaires cannot be located at this time, they were likely misplaced given
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the lapse of time from 2009 to the present. Attached hereto as Exhibits 117, 118, 119, and 120 are
      Los Angeles, CA 90071




                                      13   true and correct copies of receipts, notes and questionnaires Ron Moore provided to the Moore

                                      14   Law Firm for its review prior to its filing of against the following additional businesses:

                                      15          a. Moore v. Casa De Fruta

                                      16          b. Moore v. Stan Boyett & Son (City Heart 2)

                                      17          c. Moore v. Costco

                                      18          d. Moore v. El Pueblito Restaurant (Leo Garcia)

                                      19          e. Moore v. Oday
                                      20          f. Moore v. CNC Apex Corp.

                                      21          g. Moore v. Genuine Automotive Inc.

                                      22          h. Moore v. Gabelica

                                      23          i. Moore v. Thomas Jr. (Rooney’s Liquor)

                                      24          j. Moore v. Robinson Oil (Rotten Robbie)

                                      25          k. Moore v. Hwan (Foster Freeze – Los Banos)

                                      26          l. Moore v. DW Investments (Weinerschnetzel)
                                      27          m. Moore v. Windecker Fuel Inc.

                                      28                                                   -82-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1    n. Moore v. Jong Yul Park (Total Fashion)

                                       2    o. Moore v. Fahd G. Geham (Star One Mart)

                                       3    p. Moore v. Mendoza

                                       4    q. Moore v. Los Amigos Authentic Mexican Food

                                       5    r. Moore v. California Teriyaki Don LLC

                                       6    s. Moore v. Sidhu

                                       7    t. Moore v. Gill (Handi Stop)

                                       8    u. Moore v. Golden West Restaurant (Applebees)

                                       9    v. Moore v. Central Valley Group Inc.
                                      10    w. Moore v. Choy (Casa Quintero)

                                      11    x. Moore v. Copner (Country)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    y. Moore v. Nguyen (El Rodeo)
      Los Angeles, CA 90071




                                      13    z. Moore v. Limata (Hungry Howies)

                                      14    aa. Moore v. Richard S. Smith (IHOP)

                                      15    bb. Moore v. Anaya

                                      16    cc. Moore v. The Desmond Family Real Estate Limited Partnership (KFC)

                                      17    dd. Moore v. Torres (Lola’s Ricos Tacos)

                                      18    ee. Moore v. Ronnie’s Midway

                                      19    ff. Moore v. Valero California Retail Company (Valero Corner Store)
                                      20    gg. Moore v. Campbell (Silver Dollar Hoffbrau)

                                      21    hh. Moore v. Skywalk

                                      22    ii. Moore v. Sun et al (Me N Ed’s Pizzerias)

                                      23    jj. Moore v. Valley Auto Maintenance Inc.

                                      24    kk. Moore v. Vlhopouliotis

                                      25    ll. Moore v. JGB Properties

                                      26    mm.    Moore v. J. Oberti
                                      27    nn. Moore v. J-C Market

                                      28                                           -83-
                                           DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                          ADJUDICATION
                                       1    oo. Moore v. Arce

                                       2    pp. Moore v. Charlie & Lee

                                       3    qq. Moore v. Shannon (Lola and Ricos)

                                       4    rr. Moore v. Dnyanco

                                       5    ss. Moore v. Zinkin

                                       6    tt. Moore v. Landon Investment Co. Inc. (Denny’s #181)

                                       7    uu. Moore v. Marie Callender’s

                                       8    vv. Moore v. Ross Dress for Less

                                       9    ww.    Moore v. Jiffy Lube
                                      10    xx. Moore v. Uhual

                                      11    yy. Moore v. Dollar Tree Stores
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    zz. Moore v. Johnny Quik #175
      Los Angeles, CA 90071




                                      13    aaa.   Moore v. Kelley

                                      14    bbb.   Moore v. DSDS (Denny’s)

                                      15    ccc.   Moore v. Vukajlovic

                                      16    ddd.   Moore v. Foristiere (Adrian’s)

                                      17    eee.   Moore v. Namround (Arco)

                                      18    fff. Moore v. Bowie (Red Carpet Car Wash)

                                      19    ggg.   Moore v. Solano (La Kedabra)
                                      20    hhh.   Moore v. West Acres

                                      21    iii. Moore v. PNS Stores, Inc. (Big Lots 4061)

                                      22    jjj. Moore v. Pierce (Sandy’s)

                                      23    kkk.   Moore v. Bailey (Pinedale, Metro)

                                      24    lll. Moore v. Mazzei (Little Brown)

                                      25    mmm. Moore v. De La Mora (Colima)

                                      26    nnn.   Moore v. Aulakh (Shell)
                                      27    ooo.   Moore v. Solley (Belmont U Save)

                                      28                                            -84-
                                           DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                          ADJUDICATION
                                       1    ppp.    Moore v. McKenney (BJ’s Kountry)

                                       2    qqq.    Moore v. Watkins (Kings Food)

                                       3    rrr. Moore v. Omninent Properties Manchester Center, LLC (Manchester Mall)

                                       4    sss. Moore v. 5561 Sultana (Home Town Buffett)

                                       5    ttt. Moore v. Hall (Jus Jo’s Country)

                                       6    uuu.    Moore v. M&J Hotel Investments, LLC (America’s Best Value Inn)

                                       7    vvv.    Moore v. Christou (Stop N Shop)

                                       8    www. Moore v. Thrifty Payless (Rite Aid)

                                       9    xxx.    Moore v. Donghan (Golden Horse)
                                      10    yyy.    Moore v. Dang (Save On Liquor)

                                      11    zzz.    Moore v. Connelly
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    aaaa. Moore v. Marquez (Punjab Auto Repair)
      Los Angeles, CA 90071




                                      13    bbbb. Moore v. Highlight Develop (Bullar U Save)

                                      14    cccc. Moore v. Marks Bullard Invest (Coast to Coast)

                                      15    dddd. Moore v. Zamboukos (Pacific Pizza, Cricket)

                                      16    eeee. Moore v. De La Luz (Raspados El Diablito)

                                      17    ffff.   Moore v. Chase

                                      18    gggg. Moore v. Hieng (Sunshine Donuts)

                                      19    hhhh. Moore v. Alkhal (Bellevue Mini Mart)
                                      20    iiii. Moore v. Denny’s

                                      21    jjjj. Moore v. Gill (Shell Subway)

                                      22    kkkk. Moore v. Chow (Caruthers Food Liquor)

                                      23    llll. Moore v. Singh (Quick Stop Mini Mart)

                                      24    mmmm.          Moore v. Barragan (Tacos El Gruellense Jal)

                                      25    nnnn. Moore v. RI Clovis (Kowloon Kitchen, Seven Seas)

                                      26    oooo. Moore v. Apple Mid Cal (Applebee’s)
                                      27    pppp. Moore v. Watson (Academy Harware)

                                      28                                            -85-
                                           DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                          ADJUDICATION
                                       1    qqqq. Moore v. Carrows (Campbell)

                                       2    rrrr.    Moore v. Padda (Johnny Quik 151)

                                       3    ssss.    Moore v. Sandoval (El Gallo)

                                       4    tttt. Moore v. Food Maxx (Clovis II – Sierra Pavillion)

                                       5    uuuu. Moore v. Foster Freeze Sanger - Karl

                                       6    vvvv. Moore v. Taber Food Services (Hobee’s Los Gatos)

                                       7    wwww.           Moore v. Khalon Brothers (Johnny Quik –II Cedar)

                                       8    xxxx. Moore v. Sleep Fit (Mattress Land)

                                       9    yyyy. Moore v. Pet Extreme (Clovis II – Sierra Pavilion)
                                      10    zzzz. Moore v. Morrow (Red Robin)

                                      11    aaaaa. Moore v. Rite Aid
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12    bbbbb. Moore v. RMP Properties (S21 Sushi and Sake Bar)
      Los Angeles, CA 90071




                                      13    ccccc. Moore v. Horanian (Clinton Street Clippers & Pizza Hut)

                                      14    ddddd. Moore v. Abby Arco

                                      15    eeeee. Moore v. Almari (Gateway Market)

                                      16    fffff.   Moore v. Blackhorse LLC, Liquor Max & Arsenio’s Mexican Food

                                      17    ggggg. Moore v. Kong Bamboo Chopsticks

                                      18    hhhhh. Moore v. King of Central Valley (Burger King 7705)

                                      19    iiiii.   Moore v. Cal Skate Clovis
                                      20    jjjjj.   Moore v. Carrillo (Mercado y Tacqueria a la Mexicana / La Michoacana)

                                      21    kkkkk. Moore v. Cooper (DaVinci’s Pizza)

                                      22    lllll.   Moore v. BSP Cupertino Union LLC (Cupertino Union 76)

                                      23    mmmmm.          Moore v. California-Fresno Investment Co. (Cal Fresno Union 76)

                                      24    nnnnn. Moore v. Gurcharan Rakkar (Kerman Carnitas)

                                      25    ooooo. Moore v. Ngo (Valley Hyddroponics)

                                      26    ppppp. Moore v. Wendy’s of Fresno, Inc.
                                      27    qqqqq. Moore v. Patel (Cherry Valero)

                                      28                                            -86-
                                           DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                          ADJUDICATION
                                       1          rrrrr.   Moore v. Taylor (Taylor Reptiles)

                                       2          sssss. Moore v. RCSH Operations (Ruth Chris)

                                       3          ttttt.   Moore v. SVP Partners (Quick N Ez)

                                       4          uuuuu. Moore v. Andros (Old Spaghetti Factory)

                                       5          vvvvv. Moore v. Meza (Fresno Cigarette)

                                       6          wwwww.          Moore v. Vietty (Pete’s Teriyaki House)

                                       7          xxxxx. Moore v. West Acres LLC (Gifts and More, Hones Chinese, Little Cesaers)

                                       8          yyyyy. Moore v. Bassan (41 Gas & Liquor)

                                       9          zzzzz. Moore v. Peppertree Plaza (Outback)
                                      10          aaaaaa. Moore v. Hallanian (Ole Frejole White)

                                      11          370.     I deposed Saniefar’s private investigators Raymond Franco and Nick Franco in the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   underlying action Moore v. Saniefar, E.D. Cal. Case No. 1:14-cv-01067-SKO-KJM who
      Los Angeles, CA 90071




                                      13   conducted surveillance of Ronald over a period of three months and over 77 hours.                The

                                      14   investigators testified that to their knowledge, Ronald had no idea he was being watched, and yet

                                      15   every time he left his house to go out in public, he brought his wheelchair. The investigators

                                      16   testified that Ronald would arrive at a location and park, get out of his vehicle using his cane, go

                                      17   to the back of his vehicle, retrieve the wheelchair, then use the wheelchair to travel to his

                                      18   destination. In fact, the investigators testified that this was always the case when Ronald travelled

                                      19   to a public place.
                                      20          371.     Attached hereto as Exhibit 121 is a true and correct copy of excerpts from the

                                      21   deposition transcript of Nick Franco dated July 15, 2015 which I attended and participated in in

                                      22   the underlying case filed in the Federal Action.

                                      23          372.     Attached hereto as Exhibit 122 is a true and correct copy of excerpts from the

                                      24   deposition transcript of Raymond Franco dated July 15, 2015 which I attended and participated in

                                      25   in the underlying case filed in the Federal Action.

                                      26          373.     I reviewed the deposition transcript of private investigator, Raymond Franco, to
                                      27   determine how many hours were spent on surveillance of Ronald. The testimony revealed that

                                      28                                                   -87-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   the investigators spent a total of over 77 hours on surveillance between March 19, 2015 and May

                                       2   18, 2015. I took all the time identified in Raymond Franco’s deposition regarding when the

                                       3   surveillance took place, and totaled up the time and reached the conclusion that it was over 77

                                       4   hours. Mr. Franco was able to provide the hours for all but one day, so I do not know the amount

                                       5   of time Plaintiff was watched on that day, and thus that time is not accounted for in the 77 hours.

                                       6   Nor did I add the 7 minutes spent on April 7, 2017. I calculated the time based upon the transcript

                                       7   excerpts which state the date of the surveillance, and the amount of time of the surveillance.

                                       8   Following is a summary of my calculations:

                                       9
                                                 Date of Surveillance                    Duration                Transcript Reference
                                      10

                                      11      March 19, 2015                 5.0 hours                        17:17-25; 22:1-6
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12      March 23, 2015                 2.5 hours                        21:1-7
      Los Angeles, CA 90071




                                      13      March 25, 2015                 3.5 hours                        24:5-12
                                      14
                                              March 26, 2015                 3.5 hours                        24:19-21
                                      15
                                              April 3, 2015                  3.0 hours                        25:1-12
                                      16
                                              April 4, 2015                  4.5 hours                        25:15-21
                                      17

                                      18      April 7, 2015                  7.0 minutes                      26:2-5

                                      19      April 20, 2015                 10 hours                         26:10-16
                                      20      April 21, 2015                 9.5 hours                        27:16-22
                                      21
                                              April 22, 2015                 9.0 hours                        28:16-23
                                      22
                                              April 23, 2015                 9.5 hours                        28:24-29:4
                                      23
                                              April 24, 2015                 6.75 hours                       29:11-20
                                      24

                                      25      May 3, 2015                    8.25 hours                       30:6-11

                                      26      May 4, 2015                    Unknown (did not document)       30:23-31:8
                                      27      May 18, 2015                   2.0 hours                        31:9-15
                                      28                                                   -88-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1          374.    Out of the 77 hours of surveillance, the video surveillance clips provided by

                                       2   Saniefar’s investigators show Ronald walking in his own yard without a cane or wheelchair for

                                       3   approximately two minutes (which I calculated by using the time stamps on the videos) on May 4,

                                       4   2015. On May 17, 2015 Ronald is shown first standing in his driveway near his vehicle talking to

                                       5   his neighbor for less than 30 seconds, then driving to the neighbor’s driveway where he walked

                                       6   for only a few steps to the rear of his vehicle, where he had support, and then walked along his

                                       7   vehicle to the driver’s door where he also had support.

                                       8          375.    Attached hereto as Exhibit 123 is a true and correct copy of excerpts from the

                                       9   deposition transcript of Lynn Moore dated June 19, 2015 which I attended and asked questions in
                                      10   the underlying case filed in the U.S. Eastern District of California, Moore v. Saniefar, Case No.

                                      11   1:14-cv-01067-SKO (“the Federal Action”).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
                                                  376.    Attached hereto as Exhibit 124 is a true and correct copy of excerpts from the
      Los Angeles, CA 90071




                                      13
                                           deposition transcript of Rhonda Moore dated June 19, 2015 which I attended and participated in
                                      14
                                           the Federal Action.
                                      15
                                                  377.    Attached hereto as Exhibit 125 is a true and correct copy of excerpts from the
                                      16
                                           deposition transcript of Ronny Loreto dated July 14, 2015 which I attended and participated in the
                                      17
                                           Federal Action.
                                      18

                                      19          378.    Ronald Moore’s lawsuit against Saniefar alleged that he encountered the following
                                      20   inaccessible conditions at Zlfred’s:

                                      21
                                             a) Plaintiff parked in a designated accessible parking space at the Facility, but
                                      22     found that his parked vehicle itself obstructed the ramp that led to the sidewalk.
                                      23     It was difficult for Plaintiff to maneuver around his vehicle to go up and down
                                             the ramp.
                                      24
                                             b) The entrance to the restaurant was heavy and had a raised threshold. This
                                      25     made it difficult for Plaintiff to open the door, and to keep it open while he
                                             attempted to overcome the threshold.
                                      26
                                             c) Plaintiff needed to the use the restroom while visiting the Facility, but the
                                      27     stall within the men’s restroom lacked necessary wheelchair clearances, and
                                      28                                                   -89-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1     Plaintiff could not get his wheelchair into it. Plaintiff required his grandson’s
                                             assistance to make his way into the stall and onto the toilet.
                                       2
                                             d) The toilet inside of the stall lacked grab bars, further making it difficult for
                                       3     Plaintiff to use the toilet.
                                       4     e) The plumbing below the lavatory in the restroom was exposed, causing
                                       5     Plaintiff to fear that he would burn his legs on the pipes.

                                       6     f) The counter in the men’s restroom lacked proper knee clearances, making it
                                             difficult for Plaintiff to reach the soap dispenser.
                                       7
                                             g) The hand dryer in the men’s restroom was out of reach for Plaintiff due to its
                                       8     height.

                                       9     h) The men’s restroom doorway lacked proper maneuvering clearances on the
                                             inside of the restroom and Plaintiff became trapped when trying to leave the
                                      10     restroom. Plaintiff had to call out his grandson to help him.
                                      11     i) Plaintiff could not locate an accessible table and was forced to sit at a table
Gordon Rees Scully Mansukhani, LLP




                                             that was improperly configured, such that he could not pull his wheelchair all
  633 West Fifth Street, 52nd floor




                                      12
                                             the way up to the table. He was forced to sit at an uncomfortable distance from
      Los Angeles, CA 90071




                                      13     the table for the duration of his meal.

                                      14             379.   Subsequent to the filing of the First Amended Complaint (“FAC”) in the Federal

                                      15   Action, Saniefar undertook remedial work at Zlfred’s to address all the Barriers in the FAC.

                                      16   Saniefar stipulated that most of the conditions identified above existed. Attached hereto as Exhibit

                                      17   126 is a true and correct copy of the Joint Statement of Stipulated Facts in Support of the Parties

                                      18   Cross Motions for Summary Judgement.

                                      19             380.   Ronald Moore’s CASp expert inspected Zlfred’s and confirmed the existence of the

                                      20   conditions Ronald Moore encountered during his April 14, 2014 visit to Zlfred’s as alleged in his

                                      21   complaint. Attached hereto as Exhibit 127 is a true and correct copy of Michael Bluhm’s expert

                                      22   report.

                                      23             381.   Saniefar’s expert never contested the existence of the conditions Ronald Moore

                                      24   encountered during his April 14, 2014 visit to Zlfred’s.

                                      25             382.   In November 2016 – nearly two years after the FAC was filed – Saniefar filed a

                                      26   Motion for Summary Judgment on the basis that all the ADA violations identified in the FAC had

                                      27   been voluntarily repaired and the federal claims had become moot. Attached hereto as Exhibit 128

                                      28                                                    -90-
                                                DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                         1   is a true and correct copy of Saniefar’s Memorandum filed in support of her Motion for Summary

                                         2   Judgement in the underlying case filed in the Federal Action.

                                         3             383.   In March 2017, the district court granted Saniefar’s motion for summary judgment

                                         4   on the ground the federal claim had been rendered moot by Saniefar's remedial efforts and new

                                         5   policies. The district court refused to continue to exercise supplemental jurisdiction over Ronald’s

                                         6   remaining state law claims, but dismissed those claims without prejudice to Ronald’s ability to re-

                                         7   file them in state court. Attached hereto as Exhibit 129 is a true and correct copy of the district

                                         8   court’s order granting Saniefar’s Motion for Summary Judgement in the underlying case filed in

                                         9   the Federal Action.
                                        10             384.   On April 21, 2017, Ronald filed a complaint against Saniefar in the Fresno County

                                        11   Superior Court, case number 17CECG01361, for damages under the Unruh Civil Rights Act
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12   arising from his encounter with the inaccessible conditions he identified in the Federal Action (the
        Los Angeles, CA 90071




                                        13   “State Action”).

                                        14             385.   On May 10, 2018, Saniefar filed a Motion for Summary Judgment on the basis that

                                        15   Ronald had failed to serve them with certain notices pursuant to legislation enacted in October

                                        16   2015, well after the Federal Action, but before the State Action.

                                        17             386.   The state court granted Saniefar’s Motion for Summary Judgment on this

                                        18   procedural basis and dismissed the State Action on or about July 26, 2018.

                                        19             387.   The merits of Ronald’s claims were never reached in the Federal Action or the State
                                        20   Action.

                                        21             I declare under penalty of perjury under the laws of the State of California and the United

                                        22   States of America that the foregoing is true and correct. This declaration was signed by me in San

                                        23   Jose, California on the date set forth below.

                                        24
                                                                                             Tanya Moore
                                             Dated: Oct 8, 2019                              Tanya Moore (Oct 8, 2019)
                                        25                                                   Tanya E. Moore
                                        26
                                        27

                                        28                                                     -91-
1159045/47805832v.1
                                                  DECL. TANYA E. MOORE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                 ADJUDICATION
